SILVER FALCON MINING, INC.




INVESTMENT AGREEMENT




THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE OR OTHER SECURITIES AUTHORITIES.  THEY MAY NOT
BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE FEDERAL AND STATE
SECURITIES LAWS.




THIS INVESTMENT AGREEMENT DOES NOT CONSTITUTE AN OFFER TO SELL, OR A
SOLICITATION OF AN OFFER TO PURCHASE, ANY OF THE SECURITIES DESCRIBED HEREIN BY
OR TO ANY PERSON IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD
BE UNLAWFUL.  THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES AUTHORITIES, NOR HAVE SUCH AUTHORITIES CONFIRMED THE ACCURACY OR
DETERMINED THE ADEQUACY OF THIS DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS
A CRIMINAL OFFENSE.




AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  THE INVESTOR
MUST RELY ON ITS OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.  




SEE ADDITIONAL LEGENDS AT SECTION 9.10.







THIS INVESTMENT AGREEMENT (this ”Agreement“ or “Investment Agreement”) is made
as of the5th day of April, 2011, by and between Silver Falcon Mining, Inc., a
corporation duly organized and existing under the laws of the State of Delaware
(the "Company"), and Centurion Private Equity, LLC, a Georgia Limited Liability
Company ("Investor").




RECITALS:




WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to the Investor, and the Investor
shall purchase from the Company, from time to time as provided herein, shares of
the Company's Common Stock, as part of an offering of Common Stock by the
Company to Investor, for a maximum aggregate offering amount of up to Seven
Million Two Hundred Thousand Dollars ($7,200,000) (the "Maximum Offering
Amount"); and




WHEREAS, the solicitation of this Investment Agreement and, if accepted by the
Company, the offer and sale of the Common Stock are being made in reliance upon
the provisions of Regulation D ("Regulation D") promulgated under the Act,
Section 4(2) of the Act, and/or upon such other exemption from the registration
requirements of the Act as may be available with respect to any or all of the
purchases of Common Stock to be made hereunder.








1








TERMS:




NOW, THEREFORE, the parties hereto agree as follows:




1.

Certain Definitions.  As used in this Agreement (including the recitals above),
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):




“4.9% Limitation” shall have the meaning set forth in Section 2.3.1(f).




“Accredited Investor” shall have the meaning set forth in Section 3.1.




“Act” shall mean the Securities Act of 1933, as amended.




“Additional Registration Statement” shall have the meaning set forth in the
Registration Rights Agreement.




“Advance Put Notice” shall have the meaning set forth in Section 2.3.1(a), the
form of which is attached hereto as Exhibit A.




“Advance Put Notice Date” shall have the meaning set forth in Section 2.3.1(a).




“Affiliate” shall have the meaning as set forth Section 6.5.




“Aggregate Issued Shares” equals the aggregate number of shares of Common Stock
issued to Investor pursuant to the terms of this Agreement or the Registration
Rights Agreement as of a given date, including Put Shares.




“Agreement” shall mean this Investment Agreement.




“Approved Primary Market” shall mean any of the following: the OTC QX, the OTC
QB, the OTC Bulletin Board, the OTC Pink, the NASDAQ Capital Market, the NASDAQ
Global Market the NASDAQ Global Select Market, the NYSE Amex, or the New York
Stock Exchange.




“Authorized Law Firm” shall mean an independent law firm representing the
Company which, as of the date in question, either (a) has at least 20 attorneys
as partners or employees of the firm  or (b) has (and has represented to the
Investor in writing that it has) a liability insurance policy covering any
liability the Investor may incur for misstatements or omissions in the
Prospectus or otherwise related to the attorney’s issuance of the Put Opinions
and Registration Opinions, having no exclusions for such coverage, and having
 (i) policy limits of at least $300,000 per occurrence and (ii) aggregate policy
limits equal to at least 200% of the sum of (x) total Put Dollar Amount of Put
Shares that have been purchased by the Investor in all Puts through the date in
question, plus (y) the Maximum Put Dollar Amount for the uncompleted Put for
which the Put Opinion and Registration Opinion in question are being issued,
provided that such aggregate policy limits shall not be required to exceed the
Maximum Offering Amount plus $2,000,000 (an “Authorized Legal Liability
Policy”).








2








“Authorized Auditor” shall mean an independent accounting firm representing the
Company which, as of the date in question, either (a) has at least 20
independent accountants as partners or employees of the firm or (b) has (and has
represented to the Investor in writing that it has) a liability insurance policy
covering any liability the Investor may incur for misstatements or omissions in
the Prospectus or otherwise related to the accountant’s or the accounting firm’s
issuance of Bring Down Cold Comfort Letters, having no exclusions for such
coverage, and having (i) policy limits of at least $300,000 per occurrence and
(ii) aggregate policy limits equal to at least 200% of the sum of (x) the total
Put Dollar Amount of Put Shares that have been purchased by the Investor in all
Puts through the date in question, plus (y) the Maximum Put Dollar Amount for
the uncompleted Put for which the Bring Down Cold Comfort Letter in question is
being issued, provided that such aggregate policy limits shall not be required
to exceed the Maximum Offering Amount plus $2,000,000 (an “Authorized Auditor
Liability Policy”).




“Automatic Termination” shall have the meaning set forth in Section 2.3.2.




“Bring Down Cold Comfort Letters” shall have the meaning set forth in Section
2.3.7(b).




“Business Day” shall mean shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the City of New York, New York are authorized
or required by law or executive order to remain closed.




“Calendar Month” shall mean the period of time beginning on the numeric day in
question in a Calendar Month and for Calendar Months thereafter, beginning on
the earlier of (i) the same numeric day of the next Calendar Month or (ii) the
last day of the next Calendar Month.  Each Calendar Month shall end on the day
immediately preceding the beginning of the next succeeding Calendar Month.




“Cap Amount” shall have the meaning set forth in Section 2.3.13.




“Capitalization Schedule” shall have the meaning set forth in Section 2.4.




“Change in Control” shall have the meaning set forth within the definition of
Major Transaction, below.




“Closing” shall mean one of (i) the Investment Commitment Closing and (ii) each
closing of a purchase and sale of Common Stock pursuant to Section 2.




"Closing Bid Price" means, for any security as of any date, the last closing bid
price for such security during Normal Trading on the O.T.C. Bulletin Board, or,
if the O.T.C. Bulletin Board is not the principal securities exchange or trading
market for such security, the last closing bid price during Normal Trading of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by such principal securities exchange
or trading market, or if the foregoing do not apply, the last closing bid price
during Normal Trading of such security in the over-the-counter market on the
electronic bulletin board for such security, or, if no closing bid price is
reported for such security, the average of the bid prices of any market makers
for such security as reported in the "pink sheets" by the Pink OTC Markets, Inc.
 






3







If the Closing Bid Price cannot be calculated for such security on such date on
any of the foregoing bases, the Closing Bid Price of such security on such date
shall be the fair market value as mutually determined by the Company and the
Investor in this Offering.  If the Company and the Investor in this Offering are
unable to agree upon the fair market value of the Common Stock, then such
dispute shall be resolved by an investment banking firm mutually acceptable to
the Company and the Investor in this offering and any fees and costs associated
therewith shall be paid by the Company.




 “Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the SEC by the Company pursuant to the reporting requirements of the Exchange
Act, including all material filed or furnished pursuant to Section 13(a) or
15(d) of the Exchange Act, which have been filed or furnished by the Company
since December 31, 2009, including, without limitation, the Annual Report on
Form 10-K filed by the Company for the year ended December 31, 2010 (the “2010
Form 10-K”), the Company’s Quarterly Report on Form 10-Q for its fiscal quarters
ended March 31, 2010, June 30, 2010 and September 30, 2010, and such reports
which hereafter shall be filed with or furnished to the SEC by the Company,
including, without limitation, the Current Report, (2) the Registration
Statement, as the same may be amended from time to time, the Prospectus and each
Prospectus Supplement and (3) all information contained in such filings and all
documents and disclosures that have been and heretofore shall be incorporated by
reference therein.




“Commitment Closing Date” means the date of the Investment Commitment Closing.

  

“Commitment Shares” shall have the meaning set forth in Section 9.10(i).




“Commitment Period” shall have the meaning set forth in Section 2.3.2(g).




“Common Shares” shall mean the shares of Common Stock of the Company.




“Common Stock” shall mean the common stock of the Company, $0.0001 par value.




“Company” shall have the meaning set forth in the opening paragraph hereof.




“Company Designated Maximum Put Dollar Amount” shall have the meaning set forth
in Section 2.3.1(a).




“Company Designated Minimum Put Share Price” shall have the meaning set forth in
Section 2.3.1(a).




“Company Termination” shall have the meaning set forth in Section 2.3.12.




“Conditions to Investment Commitment Closing” shall have the meaning as set
forth in Section 2.2.2.




“Current Report” shall have the meaning ascribed to it in Section 6.10 hereof.








4








 “Delisting Event” shall mean any time during the term of this Investment
Agreement, that the Company’s Common Stock is not listed for and actively
trading on an Approved Primary Market or is suspended or delisted with respect
to the trading of the shares of Common Stock on such market or exchange.




“Disclosure Documents” shall have the meaning as set forth in Section 3.2.4.




“Due Diligence Review” shall have the meaning as set forth in Section 2.4.




“Effective Date” shall have the meaning set forth in Section 2.3.1.




“Equity Securities” shall have the meaning set forth in Section 6.6.1.




“Evaluation Day” shall have the meaning set forth in Section 2.3.1(b).




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.




“Excluded Day” shall have the meaning set forth in Section 2.3.1(b).




“Extended Put Period” shall mean the period of time between the Advance Put
Notice Date until the Pricing Period End Date.




“Fee Shares” shall have the meaning set forth in Section 9.10(i).




“FINRA” shall mean the Financial Industry Regulatory Authority.




“Indemnified Liabilities” shall have the meaning set forth in Section 8.




“Indemnitees” shall have the meaning set forth in Section 8.




“Indemnitor” shall have the meaning set forth in Section 8.




“Individual Put Limit” shall have the meaning set forth in Section 2.3.1(b).




“Ineffective Period” shall mean any period of time after the Effective Date
during the term hereof that the Registration Statement or any Supplemental
Registration Statement (each as defined herein) becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined herein) for any reason (or in the event the
prospectus under either of the above is not current and deliverable).




“Intended Put Share Amount” shall have the meaning set forth in Section
2.3.1(a).




“Investment Commitment Closing” shall have the meaning set forth in Section
2.2.1.




“Investment Agreement” shall mean this Investment Agreement.






5










“Investment Commitment Opinion of Counsel” shall mean an opinion from Company’s
independent counsel, substantially in the form attached as Exhibit B, or such
other form as agreed upon by the parties, as to the Investment Commitment
Closing.




“Investment Date” shall mean the date of the Investment Commitment Closing.




“Investor” shall have the meaning set forth in the preamble hereto.




“Knowledge” means the actual Knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have Knowledge
or information with respect to the matter in question.




“Legend” shall have the meaning set forth in Section 9.10(ii).




“Legend Removal Condition” shall have the meaning set forth in Section
9.10(iii).




“Liquidity Date” shall have the meaning set forth in Section 2.3.5(t).




“Major Transaction" shall mean and shall be deemed to have occurred at such time
upon any of the following events:




(i) a consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock of the Company
immediately preceding such consolidation, merger, combination or event either
(i) no longer hold a majority of the shares of Common Stock of the Company or
(ii) no longer have the ability to elect the board of directors of the Company
(a “Change of Control”);




(ii) the sale or transfer of a material portion of the Company's assets not in
the ordinary course of business;




(iii) the purchase of assets by the Company not in the ordinary course of
business; or




(iv) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock.




“Market Price” shall equal the average of the three lowest daily VWAPS for the
Common Stock on the Principal Market for all Trading Days (regardless of whether
or not such days are Evaluation Days) during the Pricing Period for the
applicable Put.




“Material Adverse Change” means a change or changes in facts or circumstances
which, taken together existing facts, circumstances or events, would constitute
a Material Adverse Effect.










6












“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or condition (financial or otherwise) of the Company that is material
and adverse to the Company and its Subsidiaries, taken as a whole, and/or
(iii) any condition, occurrence, state of facts or event that would, or insofar
as reasonably can be foreseen would likely, prohibit or otherwise materially
interfere with or delay the ability of the Company to perform any of its
obligations under any of the Transaction Documents to which it is a party;
provided , however , that none of the following, individually or in the
aggregate, shall be taken into account in determining whether a Material Adverse
Effect has occurred or insofar as reasonably can be foreseen would likely occur:
(a) changes in conditions in the U.S. or global capital, credit or financial
markets generally, including changes in the availability of capital or currency
exchange rates, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (b) changes generally affecting the industries in which the Company
is engaged, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (c) any effect of the announcement of, or the consummation of the
transactions contemplated by, this Agreement and the other Transaction Documents
on the Company’s relationships, contractual or otherwise, with customers,
suppliers, vendors, bank lenders, strategic venture partners or employees; and
(d) the receipt of any notice that the Common Stock may be ineligible to
continue listing or quotation on the Trading Market, other than a final and
non-appealable notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain.




“Material Facts” shall have the meaning set forth in Section 2.3.7(a).




“Maximum Put Dollar Amount” shall mean the lesser of (i) the Company Designated
Maximum Put Dollar Amount, if any, specified by the Company in a Put Notice, and
(ii) $300,000.




“Maximum Offering Amount” shall have the meaning set forth in the recitals
hereto.




“Nasdaq 20% Rule” shall have the meaning set forth in Section 2.3.13.




“NASDAQ Market” shall mean NASDAQ Capital Market, the NASDAQ Global Select
Market or the NASDAQ Global Market.




“Normal Trading” shall mean trading that occurs between 9:30 AM and 4:00 PM, New
York City Time, on any Trading Day, and shall expressly exclude “after hours”
trading.




“Numeric Day” shall mean the numerical day of the month of the Investment Date
or the last day of the Calendar Month in question, whichever is less.




“Offering” shall mean the Company’s offering of Common Stock issued under this
Investment Agreement.









7







“Officer’s Certificate” shall have the meaning set forth in Section 2.2.2(e).




“Opinion of Counsel” shall mean, as applicable, the Investment Commitment
Opinion of Counsel, the Put Opinion of Counsel and the Registration Opinion.




“Payment Due Date” shall have the meaning set forth in Section 2.3.11.




“Pricing Period” shall mean, unless otherwise shortened under the terms of this
Agreement, the period beginning on the Trading Day immediately following the Put
Date and ending on and including the date which is fifteen (15) Trading Days
after such Put Date.




“Pricing Period End Date” shall mean the last Trading Day of any Pricing Period.




“Principal Market” shall mean the single Approved Primary Market on which the
Common Stock is then listed or traded in the United States, provided that if the
Company’s Common Stock is simultaneously trading on more than one Approved
Primary Market, then the Principal Market shall be deemed to be the first market
or exchange on which the Common Stock is traded to appear, in order, on the
following list: (1) the New York Stock Exchange, (2) the NASDAQ Global Select
Market, (3) the NASDAQ Global Market, (4) the NASDAQ Capital Market, (5) the
NYSE Amex, (6) the OTC QX, (7) the OTC QB, (8) the O.T.C. Bulletin Board or (9)
the OTC Pink Market.




“Proceeding” shall have the meaning as set forth Section 5.1.




“Prospectus” shall have the meaning set forth in the Registration Rights
Agreement.




“Prospectus Supplement” means any prospectus supplement to the Prospectus filed
with the SEC from time to time pursuant to Rule 424(b) under the Securities Act,
including the documents incorporated by reference therein.




“Purchase” shall have the meaning set forth in Section 2.3.10.




“Put” shall have the meaning set forth in Section 2.3.1(d).




“Put Closing” shall have the meaning set forth in Section 2.3.11.




“Put Closing Date” shall have the meaning set forth in Section 2.3.11.




“Put Conditions” shall have the meaning set forth in Section 2.3.5.




“Put Date” shall mean the date that is specified by the Company in any Put
Notice for which the Company intends to exercise a Put under Section 2.3.1,
unless the Put Date is postponed pursuant to the terms hereof, in which case the
“Put Date” is such postponed date.




“Put Dollar Amount” shall be determined by multiplying the Put Share Amount by
the respective Put Share Prices with respect to such Put Shares, subject to the
limitations herein.






8










“Put Interruption Date” shall have the meaning set forth in Section 2.3.4.




“Put Interruption Event” shall have the meaning set forth in Section 2.3.4.




“Put Interruption Notice” shall have the meaning set forth in Section 2.3.4.




“Put Notice” shall have the meaning set forth in Section 2.3.1(d), the form of
which is attached hereto as Exhibit C.




“Put Opinion of Counsel” shall mean an opinion from Company’s independent
counsel (which shall be an Authorized Law Firm when so required hereunder), in
the form attached as Exhibit D, or such other form as agreed upon by the
parties, as to any Put Closing.




“Put Share Amount” shall have the meaning as set forth Section 2.3.1(b).




“Put Share Price” shall have the meaning set forth in Section 2.3.1(c).




“Put Shares” shall mean shares of Common Stock that are purchased by the
Investor pursuant to a Put.




“Registrable Securities” shall have the meaning as set forth in the Registration
Rights Agreement.




“Registration Opinion” shall have the meaning set forth in Section 2.3.7(a), the
form of which is attached hereto as Exhibit E.




“Registration Opinion Deadline” shall have the meaning set forth in Section
2.3.7(a).




“Registration Rights Agreement” shall mean that certain registration rights
agreement entered into by the Company and Investor on even date herewith, in the
form attached hereto as Exhibit F, or such other form as agreed upon by the
parties.




“Registration Statement” shall have the meaning as set forth in the Registration
Rights Agreement.




“Regulation D” shall have the meaning set forth in the recitals hereto.




“Reporting Issuer” shall have the meaning set forth in Section 6.2.




“Required Put Documents” shall have the meaning set forth in Section 2.3.6.




“Resolutions” shall have the meaning set forth in Section 2.3.5(u).




“Schedule of Exceptions” shall have the meaning set forth in Section 5, and is
attached hereto as Exhibit G.




“SEC” shall mean the United States Securities and Exchange Commission or any
successor entity.  








9








“Secretary’s Certificate” shall have the meaning set forth in Section 2.2.2(a).




“Section 13(d) Outstanding Share Amount” shall have the meaning set forth in
Section 2.3.1(f).




“Securities” shall mean the Common Stock of the Company issuable pursuant to
this Investment Agreement, including but not limited to the Commitment Shares,
the Fee Shares and the Put Shares.




“Securities Act” shall mean the Securities Act of 1933, as amended.




 “Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.




“SOX ” shall mean the Sarbanes-Oxley Act of 2002 and the rules and regulations
of the SEC thereunder.




“Stockholder 20% Approval” shall have the meaning set forth in Section 2.3.13.




“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.




“Term” shall mean the term of this Agreement, which shall be a period of time
beginning on the date of this Agreement and ending on the Termination Date.




“Termination Date” shall mean the earlier of (i) the date that is two (2) years
after the Effective Date, (ii) the date that is thirty (30) Calendar Months
after the date of this Agreement, or (iii) the date that is thirty (30) Business
Days after the later of (a) the Put Closing Date on which the sum of the
aggregate Put Share Prices for all Put Shares equal the Maximum Offering Amount,
(b) the date that the Company has delivered a Termination Notice to the
Investor, and (c) the date of an Automatic Termination.




“Termination Notice” shall have the meaning as set forth in Section 2.3.14.




“Third Party Reports” shall have the meaning set forth in Section 3.2.4.




“Trading Day” shall mean any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.




“Transaction Documents” means, collectively, this Agreement and the exhibits
hereto, the Registration Rights Agreement and each of the other agreements,
documents, certificates and instruments entered into or furnished by the parties
hereto in connection with the transactions contemplated hereby and thereby,
including, without limitation, the Disclosure Documents.








10








“Trading Market” means whichever Approved Primary Market is at the time the
principal trading exchange or market for the Common Stock.




“Trading Volume” shall mean the volume of shares of the Company’s Common Stock
that trade between 9:30 AM and 4:00 PM, New York City Time, on any Trading Day,
and shall expressly exclude any shares trading during “after hours” trading.




“Transfer Agent” shall have the meaning set forth in Section 6.9.




“Trigger Price” shall have the meaning set forth in Section 2.3.1(b).




“Unlegended Share Certificates” shall mean a certificate or certificates (or
electronically delivered shares, as appropriate) (in denominations as instructed
by Investor) representing the shares of Common Stock to which the Investor is
then entitled to receive, registered in the name of Investor or its nominee (as
instructed by Investor) and not containing a restrictive legend or stop transfer
order, including but not limited to the Put Shares for the applicable Put, and
the Commitment Shares and the Fee Shares when a Legend Removal Condition has
been met.




“Volume Limitations” shall have the meaning set forth in Section 2.3.1(b).




2.

Purchase and Sale of Common Stock.




2.1  

Offer to Subscribe.




Subject to the terms and conditions herein and the satisfaction of the
conditions to closing set forth in Sections 2.2 and 2.3 below and the other
terms and conditions set forth in this Agreement, Investor hereby agrees to
purchase such amounts of Common Stock as the Company may, in its sole and
absolute discretion, from time to time elect to issue and sell to Investor
according to one or more Puts pursuant to Section 2.3 below.




2.2

Investment Commitment.




2.2.1  Investment Commitment Closing.  The closing of this Agreement (the
“Investment Commitment Closing") shall be deemed to occur when this Agreement
has been duly executed and delivered by both the Company and the Investor, and
the other Conditions to Investment Commitment Closing set forth in Section 2.2.2
below have been met.




2.2.2  

Conditions to Investment Commitment Closing.  As a prerequisite to the
Investment Commitment Closing, all of the following (the “Conditions to
Investment Commitment Closing”) shall have been satisfied within five (5)
Business Days of the Company’s execution and delivery of this Agreement:








11










(a)

the following documents shall have been delivered to the Investor: (i) the
Registration Rights Agreement (duly executed by the Company and Investor), (ii)
the Investment Commitment Opinion of Counsel (signed by the Company’s counsel),
(iii) a Secretary's Certificate, in the form of Exhibit H hereto (“Secretary’s
Certificate”), (A) attaching the Resolutions of the Company's board of directors
authorizing this transaction and certifying that they remain in full force and
effect without any amendment or supplement thereto as of the Commitment Closing
Date, (B) attaching a certified copy of the Company's Certificate of
Incorporation evidencing the incorporation and good standing of the Company in
its state of incorporation, issued by the secretary of state of the state of
incorporation within the ten (10) Business Days prior to the Commitment Closing
Date, and (C) attaching a true and complete copy of the Bylaws of the Company
and certifying that they remain in full force and effect;




(b)

this Investment Agreement, duly executed by the Company, shall have been
received by the Investor;




(c)

the Company’s Common Stock shall be listed for trading and actually trading on
an Approved Primary Market;




(d)

other than continuing losses described in the Disclosure Documents (provided for
in Section 3.2.4), up through the Investment Commitment Closing there have been
no Material Adverse Changes in the Company’s business prospects or financial
condition since the date of the last balance sheet included in the Disclosure
Documents, including but not limited to incurring material liabilities;




(e)

the representations and warranties of the Company in this Agreement shall be
true and correct in all material respects and the Conditions to Investment
Commitment Closing set forth in this Section 2.2.2 shall have been satisfied on
the date of such Investment Commitment Closing and all of the conditions and
limitations set forth in this Agreement for the applicable Closing has been
satisfied; and the Company shall deliver an Officer’s Certificate in the form of
Exhibit I hereto (“Officer’s Certificate”), signed by an officer of the Company,
to such effect to the Investor; and








12










(f)       The Company shall have issued to the Investor, or shall have caused
its transfer agent to issue to the investor, certificates representing the
Commitment Shares and the Fee Shares, respectively, in the name of the Investor
or its designee (in which case such designee name shall have been provided to
the Company prior to the Commitment Closing Date), in consideration for the
Investor’s execution and delivery of this Agreement.  Such certificate shall be
delivered to the Investor by overnight courier at its address set forth in
Section 9.13 hereof.  For the avoidance of doubt, all of the Commitment Shares
and Fee Shares shall be fully earned upon receipt regardless of whether or not
the Registration Statement is filed or declared effective, regardless of whether
or not an Automatic Termination occurs and regardless of whether or not any Puts
are issued by the Company or settled hereunder.




2.3  

Puts of Common Shares to the Investor.




2.3.1   Procedure  to Exercise a Put. Subject to the Individual Put Limit, the
Maximum Offering Amount and the Cap Amount (if applicable), and subject to the
satisfaction of the Put Conditions and the other conditions and limitations set
forth in this Agreement, at any time beginning on the date on which the
Registration Statement is declared effective by the SEC (the “Effective Date”),
the Company may, in its sole and absolute discretion, elect to exercise one or
more Puts according to the following procedure, provided that each subsequent
Put Date after the first Put Date shall be no sooner than five (5) Business Days
following the preceding Pricing Period End Date and provided further that the
Company may not deliver a Put Notice and no Put shall occur if the VWAP for the
five (5) Trading Days immediately preceding the proposed Put Date is less than
the Trigger Price:




(a)  Delivery of Advance Put Notice.

At least five (5) Business Day but not more than ten (10) Business Days prior to
any intended Put Date, the Company shall deliver advance written notice (the
“Advance Put Notice,” the form of which is attached hereto as Exhibit A, the
date of such Advance Put Notice being the “Advance Put Notice Date”) to Investor
stating the Put Date for which the Company shall, subject to the limitations and
restrictions contained herein, exercise a Put and stating the number of shares
of Common Stock (subject to the Individual Put Limit and the Maximum Put Dollar
Amount) which the Company intends to sell to the Investor for the Put (the
“Intended Put Share Amount”).   







13







The Company shall also designate in any Advance Put Notice (i) a maximum dollar
amount of Common Stock, not to exceed $300,000, which it shall sell to Investor
during the Put (the “Company Designated Maximum Put Dollar Amount”) and/or (ii)
a minimum purchase price per Put Share at which the Investor may purchase shares
of Common Stock pursuant to such Put Notice (a "Company Designated Minimum Put
Share Price").  The Company Designated Minimum Put Share Price, if applicable,
shall be no greater than the lesser of (i) 80% of the Closing Bid Price of the
Company’s common stock on the Trading Day immediately preceding the Advance Put
Notice Date, or (ii) the Closing Bid Price of the Company’s common stock on the
Trading Day immediately preceding the Advance Put Notice Date minus $0.0125.
 The Company may decrease (but not increase) the Company Designated Minimum Put
Share Price for a Put at any time by giving the Investor written notice of such
decrease not later than 12:00 Noon, New York City time, on the Trading Day
immediately preceding the Trading Day that such decrease is to take effect.  A
decrease in the Company Designated Minimum Put Share Price shall have no
retroactive effect on the determination of Trigger Prices and Excluded Days for
days preceding the Trading Day that such decrease takes effect, provided that
the Put Share Price for all shares in a Put shall be calculated using the lowest
Company Designated Minimum Put Share Price, as decreased.




(b)  Put Share Amount. The “Put Share Amount” is the number of shares of Common
Stock that the Investor shall be obligated to purchase in a given Put, and shall
equal the lesser of (i) the Intended Put Share Amount, and (ii) the Individual
Put Limit.  The “Individual Put Limit” shall equal the lesser of (A) 2,000,000
shares, (B) 15% of the sum of the aggregate daily reported Trading Volumes in
the outstanding Common Stock on the Company’s Principal Market for all
Evaluation Days (as defined below) in the Pricing Period, excluding any block
trades that exceed 20,000 shares of Common Stock, (C) the number of Put Shares
which, when multiplied by their respective Put Share Prices, equals the Maximum
Put Dollar Amount, and (D) the 4.9% Limitation (collectively referred to herein
as the “Volume Limitations”).  Company agrees not to trade Common Stock or
arrange for Common Stock to be traded for the purpose of artificially increasing
the Volume Limitations.    




For purposes of this Agreement:




"Trigger Price" for any Pricing Period shall mean the greater of (i) the Company
Designated Minimum Put Share Price, plus $0.01, or (ii) the Company Designated
Minimum Put Share Price divided by 0.97, provided that if the Company does not
specify a Company Designated Minimum Put Share Price, the “Trigger Price” shall
equal $.01.




An “Excluded Day” shall mean each Trading Day during a Pricing Period where the
lowest intra-day trading price of the Common Stock is less than the Trigger
Price and each Trading Day defined in Section 2.3.4 as an “Excluded Day.”   




An “Evaluation Day” shall mean each Trading Day during a Pricing Period that is
not an Excluded Day.   




(c)  Put Share Price.  The purchase price for the Put Shares (the “Put Share
Price”) shall equal the lesser of (i) 97% of the Market Price for such Put, or
(ii) the Market Price for such Put minus $0.01, but shall in no event be less
than the Company Designated Minimum Put Share Price for such Put, if applicable.








14








(d) Delivery of Put Notice.  After delivery of an Advance Put Notice, on the Put
Date specified in the Advance Put Notice the Company shall deliver written
notice (the “Put Notice,” the form of which is attached hereto as Exhibit C) to
Investor stating (i) the Put Date, (ii) the Intended Put Share Amount as
specified in the Advance Put Notice (such exercise a “Put”), (iii) the Company
Designated Maximum Put Dollar Amount (if applicable), and (iv) the Company
Designated Minimum Put Share Price (if applicable).  In order to effect delivery
of the Put Notice, the Company shall (i) send the Put Notice by facsimile on the
Put Date so that such notice is received by the Investor by 4:00 p.m., New York,
NY time, and (ii) surrender such notice on the Put Date to a courier for
overnight delivery to the Investor (or two (2) day delivery in the case of an
Investor residing outside of the U.S.).




(e)  Delivery of Required Put Documents. On or before the Put Date for such Put,
the Company shall deliver the Required Put Documents (as defined in Section
2.3.6 below) to the Investor (or to an agent of Investor, if Investor so
directs).  Unless otherwise specified by the Investor, the Put Shares of Common
Stock shall be delivered to the Investor in accordance with Section 2.3 by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system.




 (f) Limitation on Investor's Obligation to Purchase Shares. Notwithstanding
anything to the contrary in this Agreement, in no event shall the Investor be
required to purchase, and an Intended Put Share Amount may not include, an
amount of Put Shares, which when added to the number of shares of Common Stock
of the Company then beneficially owned by the Investor as determined in
accordance with Section 13(d) of the Exchange Act, would exceed 4.9% of the
number of shares of Common Stock outstanding (on a fully diluted basis, to the
extent that inclusion of unissued shares is mandated by Section 13(d) of the
Exchange Act) on the Put Date for such Pricing Period (the “Section 13(d)
Outstanding Share Amount”).  Each Put Notice shall include a representation of
the Company as to the Section 13(d) Outstanding Share Amount on the related Put
Date.  In the event that the Section 13(d) Outstanding Share Amount is different
on any date during a Pricing Period than on the Put Date associated with such
Pricing Period, then the number of shares of Common Stock outstanding on such
date during such Pricing Period shall govern for purposes of determining whether
the number of shares beneficially owned by the Investor following the issuance
of the subject Put Shares, would constitute in excess of 4.9% of the Section
13(d) Outstanding Share Amount.  The limitation set forth in this Section
2.3.1(f) is referred to as the “4.9% Limitation.”




2.3.2  Termination of Right to Put.  The Company’s right to initiate subsequent
Puts to the Investor shall terminate permanently (each, an “Automatic
Termination”) upon the occurrence of any of the following:




(a)  if, at any time, either the Company or any director or executive officer of
the Company has engaged in a transaction or conduct related to the Company that
has resulted in (i) a Securities and Exchange Commission enforcement action, or
(ii) a civil judgment or criminal conviction for fraud or misrepresentation, or
for any other offense that, if prosecuted criminally, would constitute a felony
under applicable law;









15










(b) on any date after a cumulative time period or series of time periods,
consisting only of Ineffective Periods, that continues for a period of ten (10)
consecutive Business Days or for more than an aggregate of thirty (30) Business
Days in any 365-day period, provided that the Company’s right to initiate Puts
shall resume if, thereafter, the Registration Statement remains current and
effective for twenty (20) consecutive Trading Days so long as it was never
ineffective for more than an aggregate of eighty (80) Trading Days;




(c)  if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any subsidiary of the Company,
and such action has not been dismissed within ninety (90) days of filing;




(d)  if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;




(e)  if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;




(f)  a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary;




(g) after the sooner of (i) the date that is two (2) years after the Effective
Date, (ii) the date that is thirty (30) Calendar Months after the date of this
Agreement, or (iii) the Put Closing Date on which the aggregate of the Put
Dollar Amounts for all Puts equal the Maximum Offering Amount (the period from
the date of this Agreement to the sooner or (i), (ii) or (iii) is referred to as
the “Commitment Period”);




(h)  the Company has breached any covenant in Section 5, Section 6, Section 8 or
Section 9 hereof and such breach, if curable, has not been cured within a period
of thirty (30) days, unless a specific cure period is specified in this Section
2.3.2, in which case such specific cure period in this Section shall apply;




(i) if no Registration Statement has been declared effective by the date that is
one (1) year after the date of this Agreement, the Automatic Termination shall
occur on the date that is one (1) year after the date of this Agreement.




 

(j)  the suspension from trading or failure of the Common Stock to be listed on
an Approved Primary Market for a period of three (3) consecutive Trading Days;










16












(k)  the delisting of the Company’s Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on another Approved Primary Market, provided that the Company’s right to
initiate Puts shall resume if the Company’s Common Stock thereafter trades for
twenty (20) consecutive Trading Days on an Approved Primary Market;




(l)  the failure for any reason by the Transfer Agent to issue Commitment Shares
or Fee Shares to the Investor, without restrictive legends, pursuant to a legend
removal request, within ten (10) Trading Days after the applicable Required
Delivery Date; or




(m)  the Company breaches any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days after notice thereof is provided to the Company by Investor,
unless a specific cure period is specified in this Section 2.3.2, in which case
such specific cure period in this Section shall apply.




For purposes of clarification, notwithstanding any Automatic Termination
hereunder, the Investor shall retain all of the Commitment Shares and the Fee
Shares in consideration for this Agreement.




2.3.3   Maximum Offering Amount.  The Investor shall not be obligated to
purchase any additional Put Shares once the aggregate Put Dollar Amount paid by
Investor equals the Maximum Offering Amount.




2.3.4

 Put Termination; Put Interruption.  If, by 4:00PM New York City time on the Put
Date specified in an Advance Put Notice, the Company has not (i) delivered all
of the Required Put Documents to the Investor and (ii) delivered the executed
Officer’s Put Certificate to the Investor confirming that all Put Conditions for
the Put have been met and all Required Put Documents for the Put have been
delivered, the Put shall be automatically terminated (an “Automatic Put
Termination”).  In the event of an Automatic Put Termination, the Company may
initiate a new Put anytime thereafter by delivering a new Advance Put Notice at
least five (5) Trading Days before the new Put Date specified therein.  In the
event of a Put Interruption Event (as defined below), in each case during any
Pricing Period, then (A) the Company shall notify the Investor in writing (a
“Put Interruption Notice”) as soon as possible by facsimile and overnight
courier, but no later than the end of the Business Day in which the Company
becomes aware of such facts, (B) the Pricing Period shall be extended or
shortened, as applicable, such that the Pricing Period End Date is the tenth
(10th) Trading Day after the date of such Put Interruption Notice from the
Company, (the “Put Interruption Date”), (C) each Trading Day from and including
the Put Interruption Date through and including the Pricing Period End Date for
the applicable Put (as extended or shortened, if applicable), shall be
considered to be an “Excluded Day,” as that term is used in this Agreement, and
(D) the Company Designated Minimum Put Share Price, if any, shall not apply to
the affected Put.  In the event that a Put Interruption Event occurs after an
Advance Put Notice Date, but before the applicable Put Date, that Put shall be
deemed to be terminated, and the Company may deliver an Advance Put Notice for a
new Put anytime beginning on the following Trading Day, if otherwise allowed
under this Agreement.  A “Put Interruption Event” shall mean any of the
following: (i) an Automatic Termination, (ii) the failure of one of the items
specified in Section 2.3.5 below to be true and correct on any day during an
Extended Pricing Period, or (iii) the occurrence of one of the following events:








17








(a) the Company has announced a subdivision or combination, including a reverse
split, of its Common Stock or has subdivided or combined its Common Stock;




(b) the Company has paid a dividend of its Common Stock or has made any other
distribution of its Common Stock;




(c) the Company has made a distribution of all or any portion of its assets or
evidences of indebtedness to the holders of its Common Stock;




(d) a Major Transaction has occurred; or




(e) the Company discovers or is notified of the existence of Material Facts
which are not covered by the Prospectus or any Ineffective Period or Delisting
Event occurs.




2.3.5   Conditions Precedent to the Right of the Company to Deliver an Advance
Put Notice or a Put Notice.  The right of the Company to deliver an Advance Put
Notice or a Put Notice is subject to the satisfaction, on the date of delivery
of such Advance Put Notice or Put Notice, of each of the following conditions
(the “Put Conditions”):




(a)

Investment Commitment Closing. The Conditions to Investment Commitment Closing
shall have been timely satisfied as required in this Agreement and the
Investment Commitment Closing shall have occurred;




(b)

Time Since Prior Put Notice. At least five Trading Days shall have passed from
the most recent Pricing Period End Date until the Put Date for the proposed Put;
 




(c)

Required Put Documents. The Investor shall have received the Required Put
Documents on or before the applicable Put Date;




(d)

Listing. The Company’s Common Stock shall be listed for and actively trading on
an Approved Primary Market and the Commitment Shares, the Fee Shares and the Put
Shares shall be so listed;




(e)       No Suspension of Trading in or Delisting of Common Stock.  Trading in
the Common Stock shall not have been suspended or delisted by the SEC, the
Trading Market or the FINRA, the Company shall not have received any final and
non-appealable notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain, and, at any time prior to
the applicable Put Date and applicable Put Closing Date, trading in securities
generally as reported on the Trading Market shall not have been suspended or
limited, nor shall a banking moratorium have been declared either by the United
States or New York State authorities, nor shall there have occurred any material
outbreak or escalation of hostilities or other national or international
calamity or crisis of such magnitude in its effect on, or any Material Adverse
Change in, any financial, credit or securities market;








18





 




(f)

Registration Effective; No Stop Order.  (1) The Company shall have satisfied any
and all obligations pursuant to the Registration Rights Agreement, including,
but not limited to, the filing of the Registration Statement with the SEC with
respect to the resale of all Registrable Securities and the requirement that the
Registration Statement shall have been declared effective under the Securities
Act by the SEC and shall remain current and effective such that the Investor
shall be permitted to utilize the Prospectus therein to resell (a) all of the
Commitment Shares, (b) all of the Fee Shares, (c) all of the Shares issued
pursuant to all prior Put Notices, and (d) all of the Shares issuable pursuant
to the applicable Put Notice, (2) there shall exist no Material Facts or
material non-public information that is not covered by the Prospectus (as
supplemented or amended) and (3) the Company shall have satisfied and shall be
in compliance with any and all obligations pursuant to this Agreement and the
Registration Rights Agreement. The Registration Statement is not subject to an
Ineffective Period as defined in the Registration Rights Agreement, the
Prospectus included therein is current and deliverable, and to the Company’s
Knowledge there is no notice of any investigation or inquiry concerning any stop
order with respect to the Registration Statement;   




(g)

No Knowledge of Events Which Would Suspend Registration.  The Company shall have
no Knowledge of any event that, in the Company’s opinion, is more likely than
not to have the effect of causing any Registration Statement to be suspended or
otherwise ineffective (which event is more likely than not to occur within the
thirty Business Days following the date on which such Advance Put Notice and Put
Notice is deemed delivered);




(h)       No Material Notices. None of the following events shall have occurred
and be continuing: (a) receipt of any request by the SEC or any other federal or
state governmental authority for any additional information relating to the
Registration Statement, the Prospectus or any Prospectus Supplement, or for any
amendment of or supplement to the Registration Statement, the Prospectus, or any
Prospectus Supplement; (b) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, or of the suspension of qualification or exemption
from qualification of the securities for offering or sale in any jurisdiction,
or the initiation or














contemplated initiation of any proceeding for such purpose; or (c) the
occurrence of any event or the existence of any condition or state of facts,
which makes any statement of a material fact made in the Registration Statement,
the Prospectus or any Prospectus Supplement untrue or which requires the making
of any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by the applicable Put Notice and the settlement thereof). The
Company shall have no Knowledge of any event that could reasonably be expected
to have the effect of causing the suspension of the effectiveness of the
Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor;




(i)

Representations and Warranties True and Correct.  The representations and
warranties of the Company in Section 5 hereof are true and correct as of the Put
Date in all material respects as if made on such date, the Company has satisfied
its obligations under Section 2.3 hereof and the conditions to Investor’s
obligations set forth in this Section 2.3.5 are satisfied as of such Closing,
and the Company shall deliver a certificate, signed by an officer of the
Company, to such effect to the Investor;




(j)

Authorization and Reservation of Shares.  The Company shall have authorized by
all necessary corporate action and reserved for issuance a sufficient number of
Common Shares for the purpose of enabling the Company to satisfy any obligation
to issue Common Shares pursuant to any Put;




(k)

Cap Amount Not Exceeded.  If the Aggregate Issued Shares after the Closing of
the Put would exceed the Cap Amount, the Company shall have obtained the
Stockholder 20% Approval as specified in Section 2.3.13, if the Company’s Common
Stock is listed on a NASDAQ Market, and such approval is required by the rules
of the NASDAQ;




(l)

4.9% Limitation Not Exceeded.  The aggregate number of Put Shares to be issued
in the Put, when combined with the number of shares of Common Stock of the
Company then beneficially owned by the Investor, would not cause the Investor to
exceed the 4.9% Limitation (as defined herein);








19











(m)

Maximum Offering Amount Not Exceeded.  The aggregate number of Put Shares to be
issued in the Put, when combined with all Put Share issued in prior Puts, would
not cause the Maximum Offering Amount to be exceeded;




(n)   

No Adverse Law, Rule, Regulation, or Pending Proceeding.  There is not then in
effect any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement;




(o)

No Pending or Threatened Injunctions. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings shall be in progress, pending or threatened by
any person (other than the Investor or any affiliate of the Investor), that seek
to enjoin or prohibit the transactions contemplated by this Agreement.  For
purposes of this paragraph (i), no proceeding shall be deemed pending or
threatened unless one of the parties has received written or oral notification
thereof prior to the applicable Put Closing Date;




(p)

Put Shares DTC Eligible.  The Put Shares delivered to the Investor are DTC
eligible and can be immediately converted into electronic form;




(q)

No Allegation of Section 5 Violation.  There has been no assertion by the SEC
that there has been a violation of Section 5 of the Securities Act caused by the
integration of the private sale of common stock to the Investor and the public
offering pursuant to the Registration Statement, and there have been no claims
made by third parties against the Investor based on a such an alleged Section 5
violation;




 (r)       Compliance with Laws.  The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “blue sky” laws
for the offer and sale of the Securities by the Company to the Investor and the
subsequent resale of the Registrable Securities by the Investor (or shall have
the availability of exemptions therefrom);

   





20








(s)      No Material Adverse Effect. No condition, occurrence, state of facts or
event constituting a Material Adverse Effect shall have occurred and be
continuing;

  

(t)       No Restrictive Legends. If requested by the Investor from and after
the earlier of (x) the Effective Date, or (y) the date that the Commitment
Shares and Fee Shares can be sold under Rule 144 without volume restrictions
(the earlier of (x) and (y) is referred to in this Agreement as the “Liquidity
Date”), the Company shall have either (i) issued and delivered (or caused to be
issued and delivered) to the Investor certificates representing the Commitment
Shares and the Fee Shares, respectively, that are free from all restrictive and
other legends or (ii) caused the Company’s transfer agent to credit the
Investor’s or its designee’s account at DTC through its Deposit/Withdrawal at
Custodian (DWAC) system with a number of shares of Common Stock equal to the
number of Commitment Shares and Fee Shares represented by the certificate
delivered by the Investor to the Company in accordance with Section 9.10 of this
Agreement. It is agreed and understood that, even though the Company was at one
time a “Shell Company” under Rule 144(i)(1)(i) and Rule 405 of the Act,  it is
no longer a Shell Company and the date that the Commitment Shares and Fee Shares
can be sold under Rule 144 without volume restrictions shall be six (6) months
after the date of such issuance, provided that the Company remains current in
its public reporting under the 1934 Act hereafter.




(u)

Resolutions Adopted.  The Board of Directors of the Company shall have adopted
resolutions (“Resolutions”) in the form attached hereto as Exhibit J, which
shall be in full force and effect without any amendment or supplement thereto as
of the Put Date;




(v)

No Material Non-Public Information.  The Investor shall not be in possession of
any material non-public information. If the Company discovers or is notified
that the Investor is in possession of material non-public information or
discovers or is notified of the existence of Material Facts or material
non-public information or any Ineffective Period occurs, the Company shall not
initiate a Put until the Prospectus is amended to include any existing Material
Facts or material non-public information  and the Company’s counsel (who is a
member of a Authorized Law Firm) provides in a Registration Opinion that no
Material Facts or material non-public information exists that is not included in
the Prospectus.




(w)

Compliance With Covenants. The Company shall have complied in all material
respects with all covenants under this Agreement.










21












(x)

Reporting Issuer.  The Company shall be a Reporting Issuer, shall be current on
all periodic public filings required to be made with the SEC and shall have a
class of securities registered under Section 12 of the Exchange Act.




(y)

No Bankruptcy Proceedings.  The Company shall not have filed for and/or be
subject to any bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors instituted by or against the Company or any subsidiary of the
Company, or instituted involuntarily against the Company.




2.3.6 Documents Required to be Delivered on the Put Date as Conditions to
Closing of any Put.  The Closing of any Put and Investor’s obligations hereunder
shall additionally be conditioned upon the delivery to the Investor of each of
the following (the “Required Put Documents”) on or within three (3) Business
Days before the applicable Put Date (or such earlier time as may be specifically
required under the terms hereof):




(a) a number of Unlegended Share Certificates equal to the Intended Put Share
Amount, which shall be delivered by crediting the Investor’s or its designees’
account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system (unless
the Investor requests physical certificates, in which such certificates shall be
in denominations of not more than 50,000 shares per certificate);




(b) the following documents: Put Opinion of Counsel (which shall be issued by an
Authorized Law Firm when so required hereunder), Registration Opinion (which
shall be issued by an Authorized Law Firm when so required hereunder), Officer’s
Certificate, the Officer’s Put Certificate in the form of Exhibit K attached
hereto, Secretary’s Certificate, Resolutions, Put Notice, a Bring Down Cold
Comfort Letter (which shall be issued by an Authorized Auditor when so required
hereunder), and any report or disclosure required under Section 2.3.7 or Section
2.4 hereof, each dated as of the Put Date or a date within three Business Days
prior to the Put Date;




(c) all documents, instruments and other writings required to be delivered on or
before the Put Date pursuant to any provision of this Agreement in order to
implement and effect the transactions contemplated herein.




2.3.7   Accountant’s Letter and Registration Opinion.




(a)  The Company shall have caused to be delivered to the Investor, (i) whenever
required by Section 2.3.7(b) or by Section 2.5.3, and (ii) on the date that is
three (3) Business Days prior to each Put Date (the “Registration Opinion
Deadline”), an opinion of the Company's Authorized Law Firm, in substantially
the form of Exhibit E (the “Registration Opinion”), addressed to the Investor
stating, inter alia, that, after due inquiry, no facts (“Material Facts”) have
come to such counsel's attention that have caused it to believe that the
Registration Statement is subject to an Ineffective Period or to believe that
the Registration Statement, any Supplemental Registration Statement (as each may
be amended, if applicable), and any related prospectuses, contain an untrue
statement of material fact or omits a material fact required to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.  If a Registration Opinion cannot be delivered by the
Company's independent counsel to the Investor on the Registration Opinion
Deadline due to the existence of Material Facts or an Ineffective Period, the
Company shall promptly notify the Investor and as promptly as possible amend
each of the Registration Statement and any Supplemental Registration Statements,
as applicable, and any related prospectus or cause such Ineffective Period to
terminate, as the case may be, and deliver such Registration Opinion and updated
prospectus as soon as possible thereafter.  If at any time after a Put Notice
shall have been delivered to Investor but before the related Pricing Period End
Date, the Company acquires Knowledge of such Material Facts or any Ineffective
Period occurs, the Company shall promptly notify the Investor and shall deliver
a Put Interruption Notice to the Investor pursuant to Section 2.3.4 by facsimile
and overnight courier by the end of that Business Day.  








22





 




(b)

(i)  the Company shall engage its independent auditors, as required by the
Securities Act, which shall be an Authorized Auditor (as defined herein) and
shall be an independent registered public accounting firm within the meaning of
SOXA as required by the rules of the Public Company Accounting Oversight Board,
to perform the procedures in accordance with the provisions of Statement on
Auditing Standards No. 71, as amended, as agreed to by the parties hereto, and
reports thereon in the form of Exhibit L hereto (the “Bring Down Cold Comfort
Letters”) as shall have been reasonably requested by the Investor with respect
to certain financial information contained in the Registration Statement and
shall have delivered to the Investor such a report addressed to the Investor, on
the date that is three (3) Business Days prior to each Put Date, [except as
otherwise limited herein].




(ii)  in the event that the Investor shall have requested delivery of a Bring
Down Cold Comfort Letter pursuant to Section 2.4.3, the Company shall engage its
Authorized Auditor to perform certain agreed upon procedures and report thereon
as shall have been reasonably requested by the Investor with respect to certain
financial information of the Company and the Company shall deliver to the
Investor a copy of such report addressed to the Investor.  In the event that the
report required by this Section 2.3.7(b) cannot be delivered by the Company's
Authorized Auditor, the Company shall, if necessary, promptly revise the
Registration Statement and the Company shall not deliver a Put Notice until such
report is delivered.




2.3.8

Limitation on Company’s Obligation to Deliver Opinions of Counsel and
Accountants’ Letters.  Notwithstanding the above, after the first Put, the
Company shall not be required to include the 10b-5 paragraph in the Registration
Opinion and shall not be required to deliver a Bring Down Cold Comfort Letter
(collectively, the “Professional Opinions”) to the Investor with respect to each
subsequent Put unless, at the time of the Put Notice for such subsequent Put,
either (A) the sum of (i) the aggregate Purchase Price of the Put Shares that
have been sold by the Company since the last date that such Professional
Opinions were delivered to the Investor plus (ii) the Company Designated Maximum
Put Dollar Amount for the then current Put Notice, exceeds $500,000 or (B) six
(6) months or more have passed since the last date that such Professional
Opinions were delivered to the Investor.








23











2.3.9

Special Requirement for Counsel Providing Opinions of Counsel And Accounting
Reports After $500,000 Has Been Put.  Once the Investor has purchased Put Shares
having an aggregate Purchase Price of $500,000 (when aggregated with the maximum
amount of Put Shares that the Investor would be required to purchase under the
then current Put)(the date of such occurrence, the “Qualification Trigger
Date”), then




(A) the Put Opinions and Registration Opinions that are issued for the then
current Put and any Put Opinions and Registration Opinions that are issued
anytime thereafter pursuant to this Agreement shall be issued by an attorney
with an Authorized Law Firm,  and




(B) any Bring Down Cold Comfort Letters that are issued for the then current Put
and any Bring Down Cold Comfort Letters that are issued anytime thereafter
pursuant to this Agreement shall be issued by an Authorized Auditor.




By not later than the Qualification Trigger Date (and again promptly following
each time  that the Company changes its law firm or auditor, each time that the
liability policy coverage of either the Authorized Law Firm or Authorized
Auditor materially changes, and each time the Investor requests a copy), the
Company shall cause its Authorized Law Firm to provide a copy of the Authorized
Legal Liability Policy to the Investor and to cause its Authorized Auditor to
provide the Investor with a copy of their Authorized Auditor Liability Policy.




2.3.10   Investor’s Obligation and Right to Purchase Shares.    Subject to the
conditions set forth in this Agreement, following the Investor's receipt of a
validly delivered Put Notice, the Investor shall be required to purchase (each a
“Purchase”) from the Company a number of Put Shares equal to the Put Share
Amount, in the manner described below.




2.3.11   Mechanics of Put Closing.  Each of the Company and the Investor shall
deliver all documents, instruments and writings required to be delivered by
either of them pursuant to this Agreement at or prior to each Put Closing.
 Subject to such delivery and the satisfaction of the conditions set forth in
this Section 2, the closing of the purchase by the Investor of Put Shares shall
occur by 5:00 PM, New York City Time, on the date which is five (5) Business
Days following the applicable Pricing Period End Date (the “Payment Due Date”)
at the offices of Investor.  On each or before each Payment Due Date, the
Investor shall deliver to the Company, in the manner specified in Section 7
below, the Put Dollar Amount to be paid for such Put Shares, determined as
aforesaid.  The closing (each a “Put Closing”) for each Put shall occur on the
date that (i) the Company has delivered to the Investor all Required Put
Documents, (ii)_each of the Put Conditions have been satisfied and (iii) the
Investor has delivered to the Company such Put Dollar Amount (each a “Put
Closing Date”).




2.3.12

 Limitation on Short Sales.  The Investor and its affiliates shall not engage in
short sales of the Company's Common Stock; provided, however, that the Investor
may enter into any short exempt sale or any short sale or other hedging or
similar arrangement it deems appropriate with respect to Put Shares after it
receives a Put Notice with respect to such Put Shares so long as such sales or
arrangements do not involve more than the number of such Put Shares specified in
the Put Notice.









24










2.3.13  Cap Amount.  If the Company becomes listed on a NASDAQ Market, then,
unless the Company has obtained the necessary approval (“Stockholder 20%
Approval”) of its shareholders as required under the Nasdaq 20% Rule or unless
otherwise permitted by Nasdaq, in no event shall the Aggregate Issued Shares
exceed the maximum number of shares of Common Stock (the “Cap Amount”) that the
Company can, without stockholder approval, so issue pursuant to Nasdaq Rule 5635
(or any other applicable Nasdaq Rules or any successor rule) (the “Nasdaq 20%
Rule”).




2.3.14   Investment Agreement Termination.   The Company may terminate (a
“Company Termination”) its right to initiate future Puts by providing written
notice (“Termination Notice”) to the Investor, by facsimile and overnight
courier, at any time other than during an Extended Put Period, provided that
such termination shall have no effect on the parties’ other rights and
obligations under this Agreement and the Registration Rights Agreement.
 Notwithstanding the above, any Put Interruption Notice occurring during an
Extended Put Period is governed by Section 2.3.4.




2.3.15

 Return of Excess Common Shares.  In the event that the number of Put Shares
purchased by the Investor in any Put pursuant to its obligations hereunder is
less than the Intended Put Share Amount, the Investor shall promptly return to
the Company any shares of Common Stock in the Investor’s possession that are not
being purchased by the Investor, unless the parties mutually agree for the
Investor to retain such excess Common Shares to apply to the next Put.




2.4     

Due Diligence Review.  The Company shall make available for inspection and
review by the Investor (the “Due Diligence Review”), advisors to and
representatives of the Investor (who may or may not be affiliated with the
Investor and who are reasonably acceptable to the Company), any underwriter
participating in any disposition of Common Stock on behalf of the Investor
pursuant to the Registration Statement, any Supplemental Registration Statement,
or amendments or supplements thereto or any blue sky, FINRA or other filing, all
financial and other records, all filings with the SEC, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company's officers, directors and
employees to supply all such information reasonably requested by the Investor or
any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investor and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of the Registration Statement.  Upon request by the
Investor, the Company shall provide, or cause its Authorized Law Firm and
Authorized Auditor to provide, a copy of their respective liability insurance
policies. Prior to filing the initial Registration Statement, the Company shall
provide to the Investor (i) a schedule setting forth all of the Indebtedness of
the Company as of the date of the schedule (“Schedule of Indebtedness”) and (ii)
a schedule setting forth the fully diluted capitalization of the Company as of
the date of the schedule (the “Capitalization Schedule”), along with a signed
certification from an authorized officer of the Company certifying that each
such schedule is true and correct as of the date thereof.









25







        

2.4.1

Treatment of Nonpublic Information.  Nothing herein shall require the Company to
disclose non-public information to the Investor or its advisors or
representatives, provided, however, that notwithstanding anything herein to the
contrary, the Company will immediately notify the Investor or its advisors or
representatives of the existence of any event or circumstance (without any
obligation to disclose the specific event or circumstance) of which it becomes
aware after the Registration Statement is declared effective, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
The Company shall not disclose nonpublic information to the Investor or to its
advisors or representatives unless prior to disclosure of such information the
Company identifies such information as being nonpublic information and provides
the Investor and such advisors and representatives with the opportunity to
accept or refuse to accept such nonpublic information for review.  The Company
may, as a condition to disclosing any nonpublic information hereunder, require
the Investor and its advisors and representatives to enter into a
confidentiality agreement (including an agreement with such advisors and
representatives prohibiting them from trading in Common Stock during such period
of time as they are in possession of nonpublic information) in form reasonably
satisfactory to the Company and the Investor.  The Company shall ensure that any
information disclosed by the Company to the Investor in connection with the
Agreement shall cease to be material non-public information on or prior to the
Liquidity Date and that if any material non-public information arises in the
future, the Prospectus shall be promptly amended or supplemented to cover such
information in accordance with the terms of the Registration Rights Agreement.




       

Nothing herein shall require the Company to disclose nonpublic information to
the Investor or its advisors or representatives, and the Company represents that
it does not disseminate nonpublic information to any investors who purchase
stock in the Company in a public offering, to money managers or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
nonpublic information (whether or not requested of the Company specifically or
generally during the course of due diligence by and such persons or entities),
which, if not disclosed in the Prospectus included in the Registration
Statement, would cause such Prospectus to include a material misstatement or to
omit a material fact required to be stated therein in order to make the
statements therein, in light of the circumstances in which they were made, not
misleading.  Nothing contained in this Section 2.4 shall be construed to mean
that such persons or entities other than the Investor (without the written
consent of the Investor prior to disclosure of such information) may not obtain
nonpublic information in the course of conducting due diligence in accordance
with the terms of this Agreement; provided, however, that in no event shall the
Investor's advisors or representatives disclose to the Investor the nature of
the specific event or circumstances constituting any nonpublic information
discovered by such advisors or representatives in the course of their due
diligence without the written consent of the Investor prior to disclosure of
such information.






26










2.4.2   Disclosure of Misstatements and Omissions.  The Investor's advisors or
representatives shall make complete disclosure to the Investor's counsel of all
events or circumstances constituting nonpublic information discovered by such
advisors or representatives in the course of their due diligence upon which such
advisors or representatives form the opinion that the Registration Statement
contains an untrue statement of a material fact or omits a material fact
required to be stated in the Registration Statement or necessary to make the
statements contained therein, in the light of the circumstances in which they
were made, not misleading.  Upon receipt of such disclosure, the Investor's
counsel shall consult with the Company's independent counsel in order to address
the concern raised as to the existence of a material misstatement or omission
and to discuss appropriate disclosure with respect thereto; provided, however,
that such consultation shall not constitute the advice of the Company's
independent counsel to the Investor as to the accuracy of the Registration
Statement and related Prospectus.




2.4.3   Procedure if Material Facts are Reasonably Believed to be Untrue or are
Omitted.  In the event after such consultation the Investor or the Investor's
counsel reasonably believes that the Registration Statement contains an untrue
statement of a material fact or omits a material fact required to be stated in
the Registration Statement or necessary to make the statements contained
therein, in light of the circumstances in which they were made, not misleading,
and the Company, after a request from the Investor, has failed to promptly
provide reasonable information indicating that that the Registration Statement
is in fact complete, accurate and current, then




(a) the Company shall promptly file with the SEC an amendment to the
Registration Statement or, if permitted by law, a supplement to the then-current
Prospectus or Prospectus Supplement, responsive to such alleged untrue statement
or omission and provide the Investor, as promptly as practicable, with copies of
the Registration Statement and related Prospectus or Prospectus Supplement, as
so amended or modified, or




(b) if the Company disputes the existence of any such material misstatement or
omission, (i) the Company's independent counsel (who is a member of an
Authorized Law Firm) shall provide the Investor's counsel with a Registration
Opinion, at the Company’s expense, and (ii) in the event the dispute relates to
the adequacy of financial disclosure and the Investor shall reasonably request,
the Company shall promptly cause its Authorized Auditor to provide to the
Company a Bring Down Cold Comfort Letter outlining the performance of such
"agreed upon procedures" as shall be reasonably requested by the Investor and
the Company shall promptly provide the Investor with a copy of such letter.




3.

Representations, Warranties and Covenants of Investor. Investor hereby
represents and warrants to and agrees with the Company as follows:




3.1  

Accredited Investor.  Investor is an accredited investor (“Accredited
Investor”), as defined in Rule 501 of Regulation D.











27











3.2  

Investment Experience; Access to Information; Independent Investigation.




3.2.1   Access to Information.  Investor or Investor’s professional advisor has
been granted the opportunity to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of this Offering, the Company and its
business and prospects, and to obtain any additional information which Investor
or Investor’s professional advisor deems necessary to verify the accuracy and
completeness of the information received.




3.2.2   Reliance on Own Advisors.  Investor has relied completely on the advice
of, or has consulted with, Investor’s own personal tax, investment, legal or
other advisors and has not relied on the Company or any of its affiliates,
officers, directors, attorneys, accountants or any affiliates of any thereof and
each other person, if any, who controls any of the foregoing, within the meaning
of Section 15 of the Act for any tax or legal advice (other than reliance on
information in the Disclosure Documents as defined in Section 3.2.4 below and on
the Opinion of Counsel).  The foregoing, however, does not limit or modify
Investor’s right to rely upon covenants, representations and warranties of the
Company in this Agreement.




3.2.3  Capability to Evaluate.  Investor has such Knowledge and experience in
financial and business matters so as to enable such Investor to utilize the
information made available to it in connection with the Offering in order to
evaluate the merits and risks of the prospective investment, which are
substantial, including without limitation those set forth in the Disclosure
Documents (as defined in Section 3.2.4 below).




3.2.4     Disclosure Documents.  Investor, in making Investor’s investment
decision to subscribe for the Investment Agreement hereunder, represents that
(a) Investor has received and had an opportunity to review (i) the Company’s
Annual Report on Form 10-K for the year ended December 31, 2010, and (ii) the
Company’s quarterly report on Form 10-Q for the quarters ended March 31, 2010,
June 30, 2010 and September 30, 2010; (b) Investor has read, reviewed, and
relied solely on the documents described in (a) above, the Company’s
representations and warranties and other information in this Agreement,
including the exhibits, documents prepared by the Company which have been
specifically provided to Investor in connection with this Offering (the
documents described in this Section 3.2.4 (a) and (b) are collectively referred
to as the “Disclosure Documents”), and an independent investigation made by
Investor and Investor’s representatives, if any; (c) Investor has, prior to the
date of this Agreement, been given an opportunity to review material contracts
and documents of the Company which have been filed as exhibits to the Company’s
filings under the Act and the Exchange Act and has had an opportunity to ask
questions of and receive answers from the Company’s officers and directors; and
(d) is not relying on any oral representation of the Company or any other
person, nor any written representation or assurance from the Company other than
those contained in the Disclosure Documents or incorporated herein or therein.
 The foregoing, however, does not limit or modify Investor’s right to rely upon
covenants, representations and warranties of the Company in Sections 5 and 6 of
this Agreement.  Investor acknowledges and agrees that the Company has no
responsibility for, does not ratify, and is under no responsibility whatsoever
to comment upon or correct any reports, analyses or other comments made about
the Company by any third parties, including, but not limited to, analysts’
research reports or comments (collectively, “Third Party Reports”), and Investor
has not relied upon any Third Party Reports in making the decision to invest.









28










3.2.5  Investment Experience; Fend for Self.  Investor has substantial
experience in investing in securities and it has made investments in securities
other than those of the Company.  Investor acknowledges that Investor is able to
fend for Investor’s self in the transaction contemplated by this Agreement, that
Investor has the ability to bear the economic risk of Investor’s investment
pursuant to this Agreement and that Investor is an "Accredited Investor" by
virtue of the fact that Investor meets the investor qualification standards set
forth in Section 3.1 above.  Investor has not been organized for the purpose of
investing in securities of the Company, although such investment is consistent
with Investor’s purposes.




3.3  

Exempt Offering Under Regulation D.




3.3.1  No General Solicitation.  The Investment Agreement was not offered to
Investor through, and Investor is not aware of, any form of general solicitation
or general advertising, including, without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.




3.3.2  Restricted Securities.  Investor understands that the Investment
Agreement is, the Common Stock issued at each Put Closing will be characterized
as "restricted securities" under the federal securities laws inasmuch as they
are being acquired from the Company in a transaction exempt from the
registration requirements of the federal securities laws and that under such
laws and applicable regulations such securities may not be transferred or resold
without registration under the Act or pursuant to an exemption therefrom.  In
this connection, Investor represents that Investor is familiar with Rule 144
under the Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Act.




3.3.3  Disposition.  Investor further agrees not to sell, transfer, assign, or
pledge the Securities (except for any bona fide pledge arrangement to the extent
that such pledge does not require registration under the Act or unless an
exemption from such registration is available and provided further that if such
pledge is realized upon, any transfer to the pledgee shall comply with the
requirements set forth herein), or to otherwise dispose of all or any portion of
the Securities unless and until:




(a)

There is then in effect a registration statement under the Act and any
applicable state securities laws covering such proposed disposition and such
disposition is made in accordance with such registration statement and in
compliance with applicable prospectus delivery requirements; or




(b)

(i) Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition to the extent relevant for determination of
the availability of an exemption from registration, and (ii) if reasonably
requested by the Company, Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of the Securities under the Act or
state securities laws.  It is agreed that the Company will not require the
Investor to provide opinions of counsel for transactions made pursuant to Rule
144 provided that Investor and Investor’s broker, if necessary, provide the
Company with the necessary representations and documents for counsel to the
Company to issue an opinion with respect to such transaction.






29




 




The Investor is entering into this Agreement for its own account and the
Investor has no present arrangement or intention to sell the security
represented by this Agreement to or through any person or entity, has no present
arrangement (whether or not legally binding) to sell the Common Stock to or
through any person or entity and has no present intention to sell such Common
Stock to or through any person or entity; provided, however, that by making the
representations herein, the Investor does not agree to hold the Common Stock for
any minimum or other specific term and reserves the right to dispose of the
Common Stock at any time in accordance with federal and state securities laws
applicable to such disposition.




3.4  

Due Authorization.




3.4.1  Authority.  The person executing this Investment Agreement, if executing
this Agreement in a representative or fiduciary capacity, has full power and
authority to execute and deliver this Agreement and each other document included
herein for which a signature is required in such capacity and on behalf of the
subscribing individual, partnership, trust, estate, corporation or other entity
for whom or which Investor is executing this Agreement.  Investor has reached
the age of majority (if an individual) according to the laws of the state in
which he or she resides.




3.4.2   Due Organization; Due Authorization.  Investor is duly and validly
organized, validly existing and in good standing as a limited liability company
under the laws of Georgia with full power and authority to purchase the
Securities to be purchased by Investor and to execute and deliver this
Agreement.




3.5

No Registration As A Dealer. The Investor is not and will not be required to be
registered as a "dealer" under the 1934 Act, either as a result of its execution
and performance of its obligations under this Agreement or otherwise.




4.

Acknowledgments.  




4.1  

Risks of Investment.  The Investor recognizes that an investment in the Company
involves substantial risks, including the potential loss of Investor's entire
investment herein.  Investor recognizes that the Disclosure Documents, this
Agreement and the exhibits hereto do not purport to contain all the information,
which would be contained in a registration statement under the Act;




4.2  

No Government Approval.  The Investor and the Company each acknowledge that no
federal or state agency has passed upon the Securities, recommended or endorsed
the Offering, or made any finding or determination as to the fairness of this
transaction;








30










4.3  

No Registration, Restrictions on Transfer.  The Investor acknowledges that, as
of the date of this Agreement, the Securities and any component thereof have not
been registered under the Act or any applicable state securities laws by reason
of exemptions from the registration requirements of the Act and such laws, and
may not be sold, pledged (except for any limited pledge in connection with a
margin account of Investor to the extent that such pledge does not require
registration under the Act or unless an exemption from such registration is
available and provided further that if such pledge is realized upon, any
transfer to the pledgee shall comply with the requirements set forth herein),
assigned or otherwise disposed of in the absence of an effective registration of
the Securities and any component thereof under the Act or unless an exemption
from such registration is available;




4.4  

Restrictions on Transfer.  The Investor acknowledges that it may not attempt to
sell, transfer, assign, pledge or otherwise dispose of all or any portion of the
Securities or any component thereof in the absence of either an effective
registration statement or an exemption from the registration requirements of the
Act and applicable state securities laws;




4.5  

No Assurances of Registration.  There can be no assurance that any registration
statement will become effective at the scheduled time, or ever, or remain
effective when required, and Investor acknowledges that it may be required to
bear the economic risk of Investor's investment for an indefinite period of
time;




4.6  

Exempt Transaction.  Investor understands that the Securities are being offered
and sold in reliance on specific exemptions from the registration requirements
of federal and state law and that the representations, warranties, agreements,
acknowledgments and understandings set forth herein are being relied upon by the
Company in determining the applicability of such exemptions and the suitability
of Investor to acquire such Securities.




4.7  

Legends.  The Company agrees and acknowledges that the certificates representing
the Put Shares shall not bear a legend restricting the sale or transfer thereof.




4.8

Investor’s Resources.  The Company agrees and acknowledges that the Investor has
not represented, and does not represent, that it now has or at any time in the
future will have assets at any given time equal to the Maximum Offering Amount
available for investment pursuant to this Agreement, but only covenants to make
payment of the applicable Put Share Price for each Put when due under the terms
of this Agreement.




5.

Representations, Warranties and Covenants of the Company.  The Company hereby
makes the following representations and warranties to Investor (which shall be
true at the signing of this Agreement, and as of any such later date as
specified hereunder) and agrees with Investor that, except as set forth in the
“Schedule of Exceptions” attached hereto as Exhibit G:




5.1  Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, USA and has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would, in the
Company’s opinion, have a material adverse effect on the business or properties
of the Company and its subsidiaries taken as a whole.  The Company is not the
subject of any pending, threatened or, to its Knowledge, contemplated
investigation or administrative or legal proceeding (a “Proceeding”) by the
Internal Revenue Service, the taxing authorities of any state or local
jurisdiction, or the Securities and Exchange Commission, the FINRA, the Nasdaq
Stock Market, Inc. or any state securities commission, or any other governmental
entity, which have not been disclosed in the Disclosure Documents.  None of the
disclosed Proceedings, if any, will, in the Company’s opinion, have a material
adverse effect upon the Company.  Each of the Company’s subsidiaries, if any,
the jurisdiction of incorporation or organization of each, and the percentage of
the Company’s ownership of each is as set forth in Schedule 5.1 annexed hereto.








31





 




5.2  

Corporate Condition.  The Company's condition is, in all material respects, as
described in the Disclosure Documents (as further set forth in any subsequently
filed Disclosure Documents, if applicable), except for changes in the ordinary
course of business and normal year-end adjustments that are not, in the
aggregate, materially adverse to the Company.  There have been no Material
Adverse Changes to the Company’s business, financial condition, or prospects
from the dates of such Disclosure Documents through the date of the Investment
Commitment Closing.  The financial statements as contained in the 10-KSB and
10-QSB have been prepared in accordance with generally accepted accounting
principles, consistently applied (except as otherwise permitted by Regulation
S-X of the Exchange Act, or Generally Accepted Accounting Principles, as
applicable), subject, in the case of unaudited interim financial statements, to
customary year end adjustments and the absence of certain footnotes, and fairly
present the financial condition of the Company as of the dates of the balance
sheets included therein and the consolidated results of its operations and cash
flows for the periods then ended.  Without limiting the foregoing, there are no
material liabilities, contingent or actual, that are not disclosed in the
Disclosure Documents (other than liabilities incurred by the Company in the
ordinary course of its business, consistent with its past practice, after the
period covered by the Disclosure Documents).  The Company has paid all material
taxes that are due, except for taxes that it reasonably disputes.  There is no
material claim, litigation, or administrative proceeding pending or, to the best
of the Company’s Knowledge, threatened against the Company, except as disclosed
in the Disclosure Documents.  This Agreement and the Disclosure Documents do not
contain any untrue statement of a material fact and do not omit to state any
material fact required to be stated therein or herein necessary to make the
statements contained therein or herein not misleading in the light of the
circumstances under which they were made.  No event or circumstance exists
relating to the Company which, under applicable law, requires public disclosure
but which has not been so publicly announced or disclosed.




5.3  

Commission Documents, Financial Statements. 




(a) 

The Company has timely filed (giving effect to permissible extensions in
accordance with Rule 12b-25 under the Exchange Act) all Commission Documents.
The Company has delivered or made available to the Investor via EDGAR or
otherwise true and complete copies of the Commission Documents filed with or
furnished to the SEC prior to the Commitment Closing Date (including, without
limitation, the 2010 Form 10-K). No Subsidiary of the Company is required to
file or furnish any report, schedule, registration, form, statement, information
or other document with the SEC. As of its filing date, each Commission Document
filed with or furnished to the SEC prior to the Commitment Closing Date
(including, without limitation, the 2010 Form 10-K) complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and other federal, state and local laws, rules and regulations
applicable to it, and, as of its filing date (or, if amended or superseded by a
filing prior to the Commitment Closing Date, on the date of such amended or
superseded filing), such Commission Document did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Registration
Statement, on the date it is filed with the SEC, on the date it is declared
effective by the SEC, on each Put Date and on each Put Closing Date, shall
comply in all material respects with the requirements of the Securities Act
(including, without limitation, Rule 415 under the Securities Act) and shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, except that this representation and warranty shall not
apply to statements in or omissions from the Registration Statement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein (which to the Company’s Knowledge are not false or misleading).
The Prospectus and each Prospectus Supplement required to be filed pursuant to
this Agreement or the Registration Rights Agreement, when taken together, on its
date, on each Put Date and on each Put Closing Date, shall comply in all
material respects with the requirements of the Securities Act (including,
without limitation, Rule 424(b) under the Securities Act) and shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except that this representation and warranty shall not apply to
statements in or omissions from the Prospectus or any Prospectus Supplement made
in reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein (which to the Company’s Knowledge are not false or misleading).
Each Commission Document (other than the Registration Statement, the Prospectus
or any Prospectus Supplement) to be filed with or furnished to the SEC after the
Commitment Closing Date and incorporated by reference in the Registration
Statement, the Prospectus or any Prospectus Supplement required to be filed
pursuant to this Agreement or the Registration Rights Agreement (including,
without limitation, the Current Report), when such document is filed with or
furnished to the SEC and, if applicable, when such document becomes effective,
as the case may be, shall comply in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and other federal,
state and local laws, rules and regulations applicable to it, and shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company has delivered or made available to the Investor via
EDGAR or otherwise true and complete copies of all comment letters and
substantive correspondence received by the Company from the SEC relating to the
Commission Documents filed with or furnished to the SEC as of the Commitment
Closing Date, together with all written responses of the Company thereto. There
are no outstanding or unresolved comments or undertakings in such comment
letters received by the Company from the SEC. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Securities Act or the Exchange Act.








32







(b)        The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the SEC and all other applicable rules and
regulations with respect thereto as may be subject to any applicable out of
period adjustments disclosed in the Commission Documents. Such financial
statements, together with the related notes and schedules, have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements and are
subject to customary year-end audit adjustments), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

  

(c)

The Company has timely filed with the SEC and made available to the Investor via
EDGAR or otherwise all certifications and statements required by (x) Rule 13a-14
or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C. Section 1350 (Section 906
of the Sarbanes-Oxley Act of 2002 (“ SOXA ”)) with respect to all relevant
Commission Documents.  The Company is in compliance in all material respects
with the provisions of SOXA applicable to it as of the date hereof.  The Company
maintains disclosure controls and procedures required by Rule 13a-15 or
Rule 15d-15 under the Exchange Act; such controls and procedures are effective
to ensure that all material information concerning the Company and its
Subsidiaries is made known on a timely basis to the individuals responsible for
the timely and accurate preparation of the Company’s Commission filings and
other public disclosure documents.  As used in this Section 5.3(c), the term
“file” shall be broadly construed to include any manner in which a document or
information is furnished, supplied or otherwise made available to the SEC.




(d)

W.T. Uniack, CPA (the “Accounting Firm”), who shall express their opinion on the
audited financial statements and related schedules to be included or
incorporated by reference in the Registration Statement and the Prospectus are,
with respect to the Company, independent public accountants as required by the
Securities Act and is an independent registered public accounting firm within
the meaning of SOXA as required by the rules of the Public Company Accounting
Oversight Board.




5.4  

Authorization.  All corporate action on the part of the Company by its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement and all of the Transaction Documents, the performance
of all obligations of the Company hereunder and the authorization, issuance and
delivery of the Common Stock being sold hereunder have been taken, and this
Agreement and the Registration Rights Agreement constitute valid and legally
binding obligations of the Company, enforceable in accordance with their terms,
except insofar as the enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors’ rights
generally or by principles governing the availability of equitable remedies.
 The Company has obtained all consents and approvals required for it to execute,
deliver and perform each agreement referenced in the previous sentence.  The
Board of Directors of the Company shall have adopted resolutions granting the
above authorizations (the "Resolutions") and, as a condition to each Put, such
Resolutions shall not have been amended or rescinded prior to such Put Date.






33










5.5   

Valid Issuance of Common Stock.  The Commitment Shares, Fee Shares and Put
Shares, when issued, sold and delivered in accordance with the terms hereof, for
the consideration expressed herein, will be validly issued, fully paid and
nonassessable, will be issued free of any preemptive rights and, based in part
upon the representations of Investor in this Agreement, will be issued in
compliance with all applicable U.S. federal and state securities laws.  




5.6.        Securities Act. The Company has complied and shall comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder, including, without limitation,
the applicable requirements of the Securities Act. Without limiting the
generality of the foregoing, the Company satisfies, and the Registration
Statement upon filing with the SEC and at the time it is declared effective by
the SEC shall satisfy, all of the requirements of the Securities Act to register
the resale of the Registrable Securities by the Investor in accordance with the
Registration Rights Agreement on a delayed or continuous basis under Rule 415
under the Securities Act at then-prevailing market prices, and not fixed prices.
The Company is not, and has never been, an issuer identified in, or subject to,
Rule 144(i).




5.7  

Compliance with Other Instruments.  The Company is not in violation or default
of any provisions of its Certificate of Incorporation or Bylaws, each as amended
and in effect on and as of the date of the Agreement, or of any material
provision of any material instrument or material contract to which it is a party
or by which it is bound or of any provision of any federal or state judgment,
writ, decree, order, statute, rule or governmental regulation applicable to the
Company, which would, in the Company’s opinion, have a material adverse effect
on the Company's business or prospects, or on the performance of its obligations
under this Agreement or the Registration Rights Agreement.  The execution,
delivery and performance of this Agreement and the other agreements entered into
in conjunction with the Offering and the consummation of the transactions
contemplated hereby and thereby will not (a) result in any such violation or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either a default under any such provision, instrument or contract or
an event which results in the creation of any lien, charge or encumbrance upon
any assets of the Company, which would, in the Company’s opinion, have a
material adverse effect on the Company’s business or prospects, or on the
performance of its obligations under this Agreement, the Registration Rights
Agreement, or (b) violate the Company’s Certificate of Incorporation or By-Laws
or (c) violate any statute, rule or governmental regulation applicable to the
Company which violation would, in the Company’s opinion, have a material adverse
effect on the Company's business or prospects.




5.8  

Reporting Company.  The Company is subject to the reporting requirements of the
Exchange Act, has a class of securities registered under Section 12 of the
Exchange Act, and has filed all reports required by the Exchange Act since the
date the Company first became subject to such reporting obligations. The Company
undertakes to furnish Investor with copies of such reports as may be reasonably
requested by Investor prior to consummation of this Offering and thereafter, to
make such reports available, for the full term of this Agreement, including any
extensions thereof, and for as long as Investor holds the Securities.  The
Common Stock is duly listed or approved for quotation on the O.T.C. Bulletin
Board.  The Company is not in violation of the listing requirements of the
O.T.C. Bulletin Board and does not reasonably anticipate that the Common Stock
will be delisted by the O.T.C. Bulletin Board for the foreseeable future.  








34





 




5.9.        Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its Knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company has not, in the 12
months preceding the Commitment Closing Date, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company currently is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.




5.10.        Indebtedness; Solvency.  The Company’s Quarterly Report on
Form 10-Q for its fiscal quarter ended September 30, 2010 sets forth, as of
September 30, 2010, all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments through such date.  For the purposes of this Agreement,
“Indebtedness ” shall mean (a) any liabilities for borrowed money (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements, indemnities and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments due under leases required to be capitalized in
accordance with GAAP.  There is no existing or continuing default or event of
default in respect of any Indebtedness of the Company or any of its
Subsidiaries. The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to Title 11 of the United States
Code or any similar federal or state bankruptcy law or law for the relief of
debtors, nor does the Company have any Knowledge that its creditors intend to
initiate involuntary bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under Title 11 of the United States
Code or any other federal or state bankruptcy law or any law for the relief of
debtors. The Company is financially solvent and is generally able to pay its
debts as they become due.

  

5.11  No Antidilution Triggered.  There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities.  




5.12  

Intellectual Property.  The Company has valid, unrestricted and exclusive
ownership of or rights to use the patents, trademarks, trademark registrations,
trade names, copyrights, know-how, technology and other intellectual property
necessary to the conduct of its business.  The Commission Documents list all
patents, trademarks, trademark registrations, trade names and copyrights of the
Company.  The Company has granted such licenses or has assigned or otherwise
transferred a portion of (or all of) such valid, unrestricted and exclusive
patents, trademarks, trademark registrations, trade names, copyrights, know-how,
technology and other intellectual property necessary to the conduct of its
business.  The Company has been granted licenses, know-how, technology and/or
other intellectual property necessary to the conduct of its business.  To the
best of the Company’s Knowledge after due inquiry, the Company is not infringing
on the intellectual property rights of any third party, nor is any third party
infringing on the Company’s intellectual property rights.  There are no
restrictions in any agreements, licenses, franchises, or other instruments that
preclude the Company from engaging in its business as presently conducted.








35





 




5.13  

[Omitted].




5.14  

No Rights of Participation.  No person or entity, including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties, has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the financing contemplated
by this Agreement which has not been waived.




5.15  

No Advance Regulatory Approval.  The Company acknowledges that this Investment
Agreement, the transaction contemplated hereby and the Registration Statement
contemplated hereby have not been approved by the SEC, or any other regulatory
body and there is no guarantee that this Investment Agreement, the transaction
contemplated hereby and the Registration Statement contemplated hereby will ever
be approved by the SEC or any other regulatory body.  The Company is relying on
its own analysis and is not relying on any representation by Investor that
either this Investment Agreement, the transaction contemplated hereby or the
Registration Statement contemplated hereby has been or will be approved by the
SEC or other appropriate regulatory body.




5.16   Underwriter’s Fees and Rights of First Refusal.  The Company is not
obligated to pay any compensation or other fees, costs or related expenditures
in cash or securities to any underwriter, broker, agent or other representative
in connection with this Offering.




5.17  

Availability of Suitable Form for Registration.  The Company is currently
eligible and agrees to maintain its eligibility to register the resale of its
Common Stock on a registration statement on a suitable form under the Act.




5.18  

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any of the Company’s securities or solicited any offers to buy any
security under circumstances that would prevent the parties hereto from
consummating the transactions contemplated hereby pursuant to an exemption from
registration under Regulation D of the Act or would require the issuance of any
other securities to be integrated with this Offering under the Rules of the SEC.
 The Company has not engaged in any form of general solicitation or advertising
in connection with the offering of the Common Stock.




5.19

Foreign Corrupt Practices.  Neither the Company, nor any of its subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any subsidiary has, in the course of its actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S.  Foreign Corrupt Practices Act of 1977,
as amended; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.








36





 




5.20   Absence of Certain Company Control Person Actions Or Events.  For
purposes hereof, “Company Control Person” means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.
 To the Company’s Knowledge, during the past ten (10) years:




(i) No petition under the federal bankruptcy laws or any state insolvency law
was filed by or against, and no receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;




(ii) No Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses), or has not been convicted of, found guilty of, or have
pled guilty nolo contendere of a crime or felony, entered into a pre trial
diversion for or otherwise been charged for any action, misdemeanor or felony,
involving fraud, dishonesty, breach of trust, contract or money laundering, or
which may be considered to be a crime concerning moral turpitude, including but
not limited to any disciplinary action by any branch of the United State
military, regulatory bodies, including but not limited to any professional
licensing authority [or has been the Defendant in a civil action for fraud or
material breach of a financing agreement];




(iii) No Company Control Person has been the subject of any order, judgment or
decree, that was not subsequently reversed, suspended or vacated, of any court
of competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:




(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;




(B) engaging in any type of business practice; or




(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;






37










(iv) No Company Control Person has been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (iii) of this item, or to be associated with Persons engaged in any
such activity; or




(v) No Company Control Person was found by a court of competent jurisdiction in
a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.




5.21

Representations Correct.  The foregoing representations, warranties and
agreements are true, correct and complete in all material respects, and shall
survive any Put Closing and the issuance of the shares of Common Stock thereby.




5.22

Tax Status.  The Company has made or filed all federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company has set
aside on its books provisions reasonably adequate for the payment of all unpaid
and unreported taxes) and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.




5.23

Material Agreements.  Except as set forth in the Commission Documents, neither
the Company nor any Subsidiary of the Company is a party to any written or oral
contract, instrument, agreement commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the SEC as an exhibit to an
annual report on Form 10-K (collectively, “ Material Agreements ”).  Except as
set forth in the Commission Documents, the Company and each of its Subsidiaries
have performed in all material respects all the obligations required to be
performed by them under the Material Agreements, have received no notice of
default or an event of default by the Company or any of its Subsidiaries
thereunder and are not aware of any basis for the assertion thereof, and neither
the Company or any of its Subsidiaries nor, to the Knowledge of the Company, any
other contracting party thereto are in default under any Material Agreement now
in effect, the result of which would have a Material Adverse Effect.  Except as
set forth in the Commission Documents, each of the Material Agreements is in
full force and effect, and constitutes a legal, valid and binding obligation
enforceable in accordance with its terms against the Company and/or any of its
Subsidiaries and, to the Knowledge of the Company, each other contracting party
thereto, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.








38








5.24

Transactions With Affiliates.  Except as set forth in the Disclosure Documents,
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.




          5.25   

Application of Takeover Protections.  The Company has not adopted and will not
adopt any “poison pill” provision that will be applicable to Investor as a
result of transactions contemplated by this Agreement.




5.26   

Investment Company Act Status.  The Company is not, and as a result of the
consummation of the transactions contemplated by the Transaction Documents and
the application of the proceeds from the sale of the Shares as set forth in the
Prospectus and any Prospectus Supplement shall not be, an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

  

5.27  

Taxes.  The Company and each of its Subsidiaries (i) has filed all necessary
federal, state and foreign income and franchise tax returns or has duly
requested extensions thereof, except for those the failure of which to file
would not have a Material Adverse Effect, (ii) has paid all federal, state,
local and foreign taxes due and payable for which it is liable, except to the
extent that any such taxes are being contested in good faith and by appropriate
proceedings, except for such taxes the failure of which to pay would not have a
Material Adverse Effect, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the Company’s Knowledge, proposed against it
which would have a Material Adverse Effect. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.

  

5.28   Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.











39











5.29    U.S. Real Property Holding Corporation. Neither the Company nor any of
its Subsidiaries is, or has ever been, and so long as any of the Securities are
held by the Investor, shall become a U.S. real property holding corporation
within the meaning of Section 897 of the Code.




5.30

Acknowledgment Regarding Investor's Purchase of Shares. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of an arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investor's purchase of the Securities, and is not
being relied on by the Company. The Company further represents to the Investor
that the Company's decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.




5.31

Lock-Up. The Company shall cause its officers, directors, and any related
parties under control of the Company, to refrain from selling Common Stock
during each Pricing Period, and the Company shall use best efforts to cause
other insiders or Affiliates to refrain from selling any Stock during each
Pricing Period.




5.32

Other Agreements.  The Company has not, directly or indirectly, made any
agreements with the Investor under a subscription in the form of this Agreement
for the purchase of Common Stock, relating to the terms or conditions of the
transactions contemplated hereby or thereby except as expressly set forth
herein, respectively, or in exhibits hereto or thereto.




5.33

Major Transactions.  As of the date of this Agreement, there are no other Major
Transactions currently pending or contemplated by the Company.




5.34

Financings.  As of the date of this Agreement, there are no other financings
currently pending or contemplated by the Company.




5.35  Acknowledgment of Limitations on Put Amounts.  The Company understands and
acknowledges that the amounts available under this Investment Agreement are
limited, among other things, based upon the liquidity of the Company’s Common
Stock traded on its Principal Market.




5.36   Dilution.  The number of shares of Common Stock issuable as Put Shares
may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the trading price of the Common
Stock declines during the period between the Effective Date and the end of the
Commitment Period.  The Company’s executive officers and directors fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect.  The board of directors of
the Company has concluded, in its good faith business judgment, that such
issuance is in the best interests of the Company.  The Company specifically
acknowledges that, whenever the Company elects to initiate a Put, its obligation
to issue the Put Shares is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Company.  The Company acknowledges that the Investor may
sell shares of Common Stock during any Pricing Period, and may enter into a
short exempt sale or any short sale or other hedging or similar arrangement in
accordance with Section 2.3.10 during any Pricing Period, and that such sales,
short sales or hedging arrangements may serve to lower the Purchase Price
thereby having a potential dilutive effect on the Company’s Common Stock.   






40







 

           

5.37

No Brokers.  No brokers, finders or financial advisory fees or commissions shall
be payable by the Company or any Subsidiary (or any of their respective
Affiliates) with respect to the transactions contemplated by the Transaction
Documents.




5.38   

All material representations in the Company’s public filings from the date that
is one (1) year prior to the date of this Investment Agreement up through the
date of the Investment Agreement and up through the date of each Put Notice, if
such representation is made in conjunction with a Put were true and correct when
made.




5.39  

No Material Non-Public Information.  The Company has not furnished to the
Investor any information concerning the Company that will constitute material
nonpublic information on or after the Liquidity Date.




6.

Additional Covenants of the Company.




6.1  

Independent Auditors.  The Company shall, until at least the Termination Date,
maintain as its independent auditors an accounting firm authorized to practice
before the SEC.




6.2  

Corporate Existence and Taxes; Change in Corporate Entity.  The Company shall,
until at least the Termination Date, maintain its corporate existence in good
standing and, once it becomes a “Reporting Issuer” (defined as a Company which
files periodic reports under the Exchange Act), remain a Reporting Issuer and
shall pay all its taxes when due except for taxes which the Company disputes.
 Notwithstanding the terms of Section 9.2 below, the Company may, at any time
after the date hereof, enter into any merger, consolidation or corporate
reorganization of the Company with or into, or transfer all or substantially all
of the assets of the Company to, another entity only if the resulting successor
or acquiring entity in such transaction, if not the Company (the “Surviving
Entity”), (i) has Common Stock listed for trading on a Nasdaq Market or on
another national stock exchange and is a Reporting Issuer, (ii) assumes by
written instrument the Company's obligations with respect to this Investment
Agreement, the Registration Rights Agreement, the Transfer Agent Instructions
and the other agreements referred to herein, including but not limited to the
obligations to deliver to the Investor shares of Common Stock and/or securities
that Investor is entitled to receive pursuant to this Investment Agreement.  










41










6.3  

Registration Rights.  The Company will enter into a registration rights
agreement covering the resale of the Common Shares substantially in the form of
the Registration Rights Agreement attached as Exhibit F.  During the period from
the Effective Date through the Termination Date, the Company shall use its best
efforts to maintain the continuous effectiveness of the Registration Statement
under the Securities Act.

   

6.4.  

Blue Sky.  The Company shall take such action, if any, as is necessary in order
to obtain an exemption for or to qualify the Securities for sale to the Investor
pursuant to the Transaction Documents and for the subsequent resale of
Securities by the Investor into the Principal Market and such other
jurisdictions within the United States as Investor reasonably requests in
writing, in each case, under applicable state securities or “blue sky” laws and
shall provide evidence of any such action so taken to the Investor from time to
time following the Commitment Closing Date.




6.5   Asset Transfers.  The Company shall not (i) transfer, sell, convey or
otherwise dispose of any of its material assets to any subsidiary except for a
cash or cash equivalent consideration and for a proper business purpose or (ii)
transfer, sell, convey or otherwise dispose of any of its material assets to any
Affiliate, as defined below, during the Term of this Agreement.  For purposes
hereof, “Affiliate” shall mean any officer of the Company, director of the
Company or owner of twenty percent (20%) or more of the Common Stock or other
securities of the Company.




6.6   

Capital Raising Limitations.   Notwithstanding anything to the contrary herein,
if the Company issues any Variable Equity Securities (as defined below) anytime
after the date hereof, the Company shall not be entitled to deliver a Put Notice
to the Investor and the Investor shall not be required to purchase any Put
Shares so long as any portion of such Variable Equity Securities (as defined
below) remain outstanding.  For purposes hereof, the following shall be
collectively referred to herein as, the “Equity Securities”: (i) Common Stock or
any other equity securities, (ii) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock or other equity securities, or (iii) any
securities of the Company pursuant to an equity line structure or format similar
in nature to this Offering.  For purposes hereof, the following shall be
collectively referred to herein as, the “Variable Equity Securities”: any debt
or Equity Securities which are convertible into, exercisable or exchangeable
for, or carry the right to receive additional shares of Common Stock either (i)
at any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (ii) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security or upon the occurrence of specified contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock.  For purposes hereof, the definition of Variable Equity Securities shall
not include any securities issued in connection with a prior commitment of the
Company’s such as in connection with its outstanding warrants.







42










6.7  Opinion of Counsel.  Investor shall, concurrent with the Investment
Commitment Closing, receive an opinion letter from the Company’s legal counsel,
in the form of the Investment Commitment Opinion of Counsel attached as Exhibit
B, or in such form as agreed upon by the parties, and shall, concurrent with
each Put Date, receive an opinion letter from the Company’s legal counsel, in
the form of the Put Opinion of Counsel attached as Exhibit D or in such form as
agreed upon by the parties.




6.8   Listing.  Subject to the remainder of this Section 6.8, the Company shall
ensure that its shares of Common Stock (including all Commitment Shares, Fee
Shares and Put Shares) are listed and available for trading on the O.T.C.
Bulletin Board.  Thereafter, the Company shall (i) use its best efforts to
continue the listing and trading of its Common Stock on an Approved Primary
Market; and (ii) comply in all material respects with the Company’s reporting,
filing and other obligations under the By-Laws or rules of FINRA and such
exchanges, as applicable.




6.9      The Company’s Instructions to Transfer Agent .  The Company will
instruct the Transfer Agent of the Common Stock (the “Transfer Agent”), by
delivering irrevocable instructions to issue certificates, registered in the
name of each Investor or its nominee, for the Commitment Shares, for the Fee
Shares and for the Put Shares in such amounts as specified from time to time by
the Company upon any exercise by the Company of a Put.  Such certificates shall
not bear a Legend unless issuance with a Legend is permitted by the terms of
this Agreement and Legend removal is not permitted by Section 9.10(iii) hereof
and the Company shall cause the Transfer Agent to issue such certificates
without a Legend, and the Irrevocable Instructions to Transfer Agent shall so
indicate.  Nothing in this Section shall affect in any way Investor’s
obligations and agreement set forth in Sections 3.3.2 or 3.3.3 hereof to resell
the Securities pursuant to an effective registration statement and to deliver a
prospectus in connection with such sale or in compliance with an exemption from
the registration requirements of applicable securities laws.  If (a) an Investor
provides the Company with an opinion of counsel, which opinion of counsel shall
be in form, substance and scope reasonably acceptable to counsel for the
Company, to the effect that the Securities to be sold or transferred may be sold
or transferred pursuant to an exemption from registration or (b) an Investor
transfers Securities, pursuant to Rule 144, to a transferee which is an
accredited investor, the Company shall permit the transfer.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to an Investor by vitiating the intent and purpose of the
transaction contemplated hereby.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 6.9 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 6.9, that an Investor shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.




6.10    Initial Public Announcements and Required Filings.  The Company shall,
at or before 8:30 a.m., New York City time, on the first Trading Day after the
Commitment Closing Date, issue a press release (the “Press Release”) reasonably
acceptable to the Investor disclosing the execution of this Agreement and the
Registration Rights Agreement by the Company and the Investor and the issuance
of the Commitment Shares and the Fee Shares to the Investor, and briefly
describing the transactions contemplated thereby. Any Press Release or other
public announcement relating to this financing shall be submitted to the
Investor for review at least two (2) Business Days prior to the planned release.
 The Company shall not disclose the Investor’s name in any press release or
other public announcement without the Investor’s prior written approval.  The
Company shall obtain the Investor’s written approval of the Press Release prior
to issuance by the Company.  





43







 




At or before 8:30 a.m., New York City time, on the second Trading Day following
the Commitment Closing Date, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act and attaching
copies of each of this Agreement, the Registration Rights Agreement and the
Press Release as exhibits thereto (including all exhibits thereto, the “Current
Report”). The Company shall provide the Investor a reasonable opportunity to
comment on a draft of such Current Report and has given due consideration to
such comments. From and after the Liquidity Date, the Company shall have
disclosed all material, nonpublic information delivered to the Investor (or the
Investor’s representatives or agents) by the Company or any of its Subsidiaries,
or any of their respective officers, directors, employees, agents or
representatives (if any) in connection with the transactions contemplated by the
Transaction Documents. The Investor covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 6.10, the Investor will maintain the
confidentiality of all disclosures made to it in connection with the
transactions contemplated by the Transaction Documents (including the existence
and terms of the transactions), except that the Investor may disclose the terms
of such transactions to its financial, accounting, legal and other advisors. Not
later than 15 calendar days following the Commitment Closing Date, the Company
shall file a Form D with respect to the Securities in accordance with Regulation
D and shall provide a copy thereof to the Investor promptly after such filing.
The Company shall prepare and file with the SEC the Registration Statement
(including the prospectus therein) covering only the resale by the Investor of
the Registrable Securities in accordance with the Securities Act and the
Registration Rights Agreement.




6.11    Change in Law or Policy.  In the event of a change in law, or policy of
the SEC, as evidenced by a No-Action letter or other written statements of the
SEC or FINRA which causes the Investor or the Company to be unable to perform
its obligations hereunder, this Agreement shall be automatically terminated,
provided that notwithstanding any termination under this Section 6.11, the
Investor shall retain full ownership of the Commitment Shares and the Fee Shares
as partial consideration for its commitment hereunder.




6.12     Notice of Certain Litigation.  

Promptly following the commencement thereof, the Company shall provide the
Investor written notice and a description in reasonable detail of any litigation
or proceeding to which the Company or any subsidiary of the Company is a party;
in which the amount involved is $250,000 or more and which is not covered by
insurance or in which injunctive or similar relief is sought.




6.13     Broker/Dealer.  The Investor shall use one or more broker-dealers to
effectuate all sales, if any, of Securities that it may purchase or otherwise
acquire from the Company pursuant to the Transaction Documents, as applicable,
which (or whom) shall be unaffiliated with the Investor and not then currently
engaged or used by the Company (collectively, the “Broker-Dealer”). The Investor
shall be solely responsible for all fees and commissions of the Broker-Dealer,
which shall not exceed customary brokerage fees and commissions.








44





 




7.

Subscription and Wiring Instructions; Irrevocability.




(a)

Wire transfer of Subscription Funds.  Investor shall deliver Put Dollar Amounts
(as payment towards any Put Share Price) by wire transfer, to the Company
pursuant to a wire instruction letter to be provided by the Company, and signed
by the Company.




(b)

Irrevocable Subscription.  Investor hereby acknowledges and agrees, subject to
the provisions of any applicable laws providing for the refund of subscription
amounts submitted by Investor, that this Agreement is irrevocable and that
Investor is not entitled to cancel, terminate or revoke this Agreement or any
other agreements executed by such Investor and delivered pursuant hereto, and
that this Agreement and such other agreements shall survive the death or
disability of such Investor and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and assigns.  




8.

Indemnification.




In consideration of the Investor’s execution and delivery of the Investment
Agreement, the Registration Rights Agreement and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless Investor and all of its stockholders, officers, directors, employees
and direct or indirect investors and any of the foregoing person’s agents,
members, partners or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorney’s fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any material misrepresentation or omission,
or breach of any representation or warranty made by the Company in the
Prospectus, Transaction Documents or any other certificate, instrument or
documents contemplated hereby or thereby, (b) any material breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim, derivative or otherwise,
by any stockholder of the Company based on a breach or alleged breach by the
Company or any of its officers or directors of their fiduciary or other
obligations to the stockholders of the Company.




To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which it would be
required to make if such foregoing undertaking was enforceable which is
permissible under applicable law.








45








Promptly after receipt by an Indemnified Party of notice of the commencement of
any action pursuant to which indemnification may be sought, such Indemnified
Party will, if a claim in respect thereof is to be made against the other party
(hereinafter “Indemnitor”) under this Section 8, deliver to the Indemnitor a
written notice of the commencement thereof and the Indemnitor shall have the
right to participate in and to assume the defense thereof with counsel
reasonably selected by the Indemnitor.  The failure to deliver written notice to
the Indemnitor within a reasonable time of the commencement of any such action,
to the extent that such failure is materially prejudicial to the Indemnitor’s
ability to defend such action, shall relieve the Indemnitor of liability to the
Indemnified Party under this Section 8, but the omission to so deliver written
notice to the Indemnitor will not relieve it of any liability that it may have
to any Indemnified Party other than under this Section 8 to the extent it is
prejudicial.




9.   

Miscellaneous.




9.1   

Representations and Warranties Survive the Closing; Severability.  Investor’s
and the Company’s representations and warranties shall survive the Investment
Date and any Put Closing contemplated by this Agreement notwithstanding any due
diligence investigation made by or on behalf of the party seeking to rely
thereon.  In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, or is altered by a term required by the Securities Exchange Commission to
be included in the Registration Statement, this Agreement shall continue in full
force and effect without said provision; provided that if the removal of such
provision materially changes the economic benefit of this Agreement to the
Investor, this Agreement shall terminate.




9.2   Successors and Assigns.  The Transaction Documents, including this
Investment Agreement, shall not be assignable by the Investor.  The Transaction
Documents, including this Investment Agreement, shall not be assignable by the
Company except in conjunction with a transaction permitted under the terms of
Section 6.2 above.




9.3     Execution in Counterparts Permitted.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, all of
which together shall constitute one (1) and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties.  This Agreement, once executed by a party, may be delivered to
the other parties hereto by facsimile transmission or an e-mailed “PDF” of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.




9.4     Titles and Subtitles; Gender.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  The use in this Agreement of a
masculine, feminine or neuter pronoun shall be deemed to include a reference to
the others.




9.5     Written Notices, Etc.  Any notice, demand or request required or
permitted to be given by the Company or Investor pursuant to the terms of this
Agreement shall be in writing and shall be deemed given when delivered
personally, or by facsimile or upon receipt if by overnight or two (2) day
courier, addressed to the parties at the addresses and/or facsimile telephone
number of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing; provided,
however, that in order for any notice to be effective as to the Investor such
notice shall be delivered and sent, as specified herein, to all the addresses
and facsimile telephone numbers of the Investor set forth at the end of this
Agreement or such other address and/or facsimile telephone number as Investor
may request in writing.








46





 




9.6      Expenses. Except as set forth in the Registration Rights Agreement,
each of the Company and Investor shall pay all costs and expenses that it
respectively incurs, with respect to the negotiation, execution, delivery and
performance of this Agreement.




9.7   Entire Agreement; Written Amendments Required.  This Agreement, including
the Exhibits attached hereto, the Common Stock certificates, the Registration
Rights Agreement, and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof, and no party shall be liable or bound to any
other party in any manner by any warranties, representations or covenants,
whether oral, written, or otherwise except as specifically set forth herein or
therein.  Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought. The Disclosure Documents
and all exhibits to this Agreement are hereby incorporated by reference in, and
made a part of, this Agreement as if set forth in full herein.




9.8

Headings.  The article, section and subsection headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.   




9.9

Reporting Entity for the Common Stock.  The reporting entity relied upon for the
determination of the trading price or trading volume of the Common Stock on the
Principal Market on any given Trading Day for the purposes of this Agreement
shall be the Bloomberg L.P.  The written mutual consent of the Investor and the
Company shall be required to employ any other reporting entity.   

  

9.10

Fees and Expenses.

  

(i)  Commitment Shares and Fee Shares. Not later than three (3) Business Days
after the date of the execution and delivery of this Agreement, in consideration
for the Investor’s execution and delivery of this Agreement, the Company shall
issue to the Investor a number of shares of restricted Common Stock (the
“Commitment Shares”) having a value equal to $144,000 (which represents 2% of
the Maximum Offering Amount) and a number of shares of restricted Common Stock
(the “Fee Shares”) having a value equal to $20,000, in each case based upon a
deemed valuation per share equal to 100% of the VWAP of the Company’s Common
Stock for the 5 trading days immediately preceding the issuance date of such
shares.  The certificate(s) representing the Commitment Shares and the Fee
Shares shall be delivered to the Investor by overnight courier at its address
set forth in Section 9.12 hereof. For the avoidance of doubt, all of the
Commitment Shares and Fee Shares shall be fully earned as of the Commitment
Closing Date regardless of whether or not a Registration Statement is ever filed
or declared effective and regardless of whether or not any Puts are issued by
the Company or settled hereunder. Upon issuance, the Commitment Shares and the
Fee Shares shall constitute “restricted securities” as such term is defined in
Rule 144(a)(3) under the Securities Act and, subject to the provisions of
subsection (iv) of this Section 9.10, the certificate(s) representing the
Commitment Shares and the Fee Shares shall bear the restrictive legend set forth
below in subsection (iii) of this Section 9.10. The Commitment Shares and the
Fee Shares shall constitute Registrable Securities and shall be included in the
Registration Statement in accordance with the terms of the Registration Rights
Agreement.









47




 




(ii)  Legends. The certificate representing the Commitment Shares and the
certificate representing the Fees shares, except as set forth below, shall each
bear a restrictive legend (“Legend”) in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificate):

  

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

  

Notwithstanding the foregoing and for the avoidance of doubt, all Shares to be
issued in respect of any Put Notice delivered to the Investor pursuant to this
Agreement shall be issued to the Investor in accordance with Section 2.3 by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, and all such Shares shall be
freely tradable and transferable and without restriction on resale (and no
stop-transfer order shall be placed against transfer thereof), and the Company
shall not take any action or give instructions to any transfer agent of the
Company otherwise.

  

(iii)  Removal of Legend.  If either (a) the Registration Statement is
Effective, or (b) such holder provides the Company with an opinion of counsel,
in form, substance and scope reasonably acceptable to counsel for the Company
(the reasonable cost of which shall be borne by the Investor), to the effect
that a public sale or transfer of such Security may be made without registration
under the Act, or (c) such holder provides the Company with reasonable
assurances (which assurances shall be adequate to the Company or the Company’s
counsel) that such Security can be sold pursuant to Rule 144 (each, a “Legend
Removal Condition”), then the Company shall, no later than two Trading Days
following the delivery by the Investor to the Company or the Company’s transfer
agent (with notice to the Company) of a legended certificate representing the
Commitment Shares and a legended certificate representing the Fee Shares (each
endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable), as
directed by the Investor, either: (A) issue and deliver (or cause to be issued
and delivered) to the Investor a certificate(s) representing such Commitment
Shares and Fee Shares that is free from all restrictive and other legends or (B)
cause the Company’s transfer agent to credit the investor’s or its designee’s
account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a
number of shares of Common Stock equal to the number of Commitment Shares and
Fee Shares represented by the certificate(s) so delivered by the Investor (the
date by which such certificate is required to be delivered to the investor or
such credit is so required to be made to the account of the Investor or its
designee at DTC pursuant to the foregoing is referred to herein as the “Required
Delivery Date ”).








48





 




9.11

Former Shell Company.  Investor acknowledges and agrees that the Company was, at
one time, a “shell company” as defined in Rule 12b-2 under the Exchange Act.
 Pursuant to Rule 144(i) under the Securities Act, securities issued by a
current or former shell company (such as the Securities) that otherwise meet the
holding period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the date on which such company filed
current “Form 10 information” (as defined in Rule 144(i)) with the SEC
reflecting that it ceased being a shell company (and that, in the Company’s
case, such Form 10 Information was filed on ________ , 20 ___ ), and provided
that at the time of a proposed sale pursuant to Rule 144, the issuer is subject
to the reporting requirements of section 13 or 15(d) of the Exchange Act and has
filed all reports and other materials required to be filed by section 13 or
15(d) of the Exchange Act, as applicable, during the preceding 12 months (or for
such shorter period that the issuer was required to file such reports and
materials), other than Form 8-K reports.  As a result, shares issued without
legend may need to be returned to have such legend affixed to them in the event
that the Registration Statement is not effective and the Company ceases to be
subject to the reporting requirements of section 13 or 15(d) of the Exchange Act
or fails to file a required report, subject to legend removal once a Legend
Removal Condition has again been met.




9.12

Specific Enforcement, Governing Law, Consent to Jurisdiction, Waiver of Jury
Trial.

  

(i)  The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof
(without the necessity of showing economic loss and without any bond or other
security being required), this being in addition to any other remedy to which
either party may be entitled by law or equity.







  

49










(ii) Governing Law and Jurisdiction.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of Georgia without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Atlanta, Georgia.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Atlanta, Georgia for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding.  If either party shall commence an action or proceeding to enforce
any provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.  THE PARTIES HEREBY
WAIVE ALL RIGHTS TO, AND AGREES NOT TO REQUEST, A TRIAL BY JURY FOR ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR BY ANY OF THE TRANSACTION DOCUMENTS.  

 

9.13

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery or facsimile (with facsimile machine confirmation of delivery
received) at the address or number designated below (if delivered on a Business
Day during normal business hours where such notice is to be received), or the
first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The address for such
communications shall be:

  




If to the Company:

  

Silver Falcon Mining, Inc.

Attn:  Pierre Quilliam, Chairman & CEO

2520 Manatee Ave. W.
Suite #200
Bradenton, FL 34205

Phone:  941-761-7819

Fax:  941-761-7848

pierre@silverfalconmining.com






50










With a copy (which shall not constitute notice) to:

  

Investment Law Group of, Gillett, Mottern & Walker LLP

Robert Mottern, Esq.

1230 Peachtree Street, NE

Suite 2445

Atlanta, Georgia 30309

Phone:  404-607-6933

Fax:  678-840-2126

bmottern@investmentlawgroup.com

  

If to the Investor:

  

Attn: Eric S. Swartz

1120 Sanctuary Parkway, Suite 325

Alpharetta, GA  30009

Telephone Number: (770) 640-8130     

Fax:  (770) 777-5844

  

With a copy (which shall not constitute notice) to:

  

Attn: P. Bradford Hathorn, Esq.

1120 Sanctuary Parkway, Suite 325

Alpharetta, GA 30009

Telephone Number: (770) 640-8130     

Fax:  (770) 777-5844

Email: BradHathorn@RoswellCapitalPartners.com




Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.




9.14

Construction. The parties agree that each of them and their respective counsel
has reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents. In addition, each and every
reference to share prices and shares of Common Stock in any Transaction Document
shall be subject to adjustment for any stock splits, stock combinations, stock
dividends, recapitalizations and other similar transactions that occur on or
after the date of this Agreement




The undersigned hereby subscribes for the Maximum Offering Amount and
acknowledges that this Agreement and the subscription represented hereby shall
not be effective unless accepted by the Company as indicated below.





51







IN WITNESS WHEREOF, the undersigned Investor does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
Investor by the following signature(s) executed this Agreement.




Dated this 5th day of April, 2011.







CENTURION PRIVATE EQUITY, LLC







By: ____________________________________

           Eric S. Swartz, Manager  







SECURITY DELIVERY INSTRUCTIONS:

Centurion Private Equity, LLC

c/o Eric S. Swartz

1120 Sanctuary Parkway, Suite 325

Alpharetta, GA 30009

Telephone: (770) 640-8130

Fax: 770-777-5844







THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF THE MAXIMUM OFFERING
AMOUNT ON THE 5th day of April, 2011.







      SILVER FALCON MINING, INC.







By: ___________________________

Pierre Quilliam, Chairman & CEO




    

Address:




Silver Falcon Mining, Inc.

Attn:  Pierre Quilliam, Chairman & CEO

2520 Manatee Ave. W.
Suite #200
Bradenton, FL 34205

Phone:  941-761-7819

Fax:  941-761-7848

pierre@silverfalconmining.com






52







Exhibit List to the

INVESTMENT AGREEMENT







Exhibit

A

Advance Put Notice

Exhibit

B

Investment Commitment Opinion of Counsel

Exhibit

C

Put Notice

Exhibit

D

Put Opinion of Counsel

Exhibit

E

Registration Opinion of Counsel

Exhibit

F

Registration Rights Agreement

Exhibit

G

Schedule of Exceptions

Exhibit

H

Secretary’s Certificate

Exhibit

I

Officer’s Certificate

Exhibit

J

Resolutions

Exhibit

K

Officer’s Put Certificate

Exhibit

L

Form of Bring Down Cold Comfort Letter

Schedule

5.1

List of Subsidiaries and ownership.








53








ADVANCE PUT NOTICE




SILVER FALCON MINING, INC. (the "Company") hereby intends, subject to the
Individual Put Limit (as defined in the Investment Agreement), to elect to
exercise a Put to sell the number of shares of Common Stock of the Company
specified below, to Centurion Private Equity, LLC, as of the Intended Put Date
written below, all pursuant to that certain Investment Agreement (the
“Investment Agreement”) by and between the Company and Centurion Private Equity,
LLC dated on or about April 5, 2011.




 




Date of Advance Put Notice: ___________________







Intended Put Date: ___________________________







Intended Put Share Amount: __________________




Company Designation Maximum Put Dollar Amount (Optional):

________________________________________.




Company Designation Minimum Put Share Price (Optional):

________________________________________.







SILVER FALCON MINING, INC.







By:

Pierre Quilliam, Chairman & CEO




Address:




Silver Falcon Mining, Inc.

Attn:  Pierre Quilliam, Chairman & CEO

2520 Manatee Ave. W.
Suite #200
Bradenton, FL 34205

Phone:  941-761-7819

Fax:  941-761-7848

pierre@silverfalconmining.com







EXHIBIT A





54




PUT NOTICE




SILVER FALCON MINING, INC., (the "Company") hereby elects to exercise a Put to
sell shares of common stock ("Common Stock") of the Company to Centurion Private
Equity, LLC (the “Investor”), as of the Put Date, at the Put Share Price and for
the number of Put Shares written below, all pursuant to that certain Investment
Agreement (the “Investment Agreement”) by and between the Company and Centurion
Private Equity, LLC dated on or about April 5, 2011.




Put Date: _________________




Intended Put Share Amount (from Advance Put Notice): _________________ Common
Shares







Company Designation Maximum Put Dollar Amount (Optional):

________________________________________.




Company Designation Minimum Put Share Price (Optional):

________________________________________.







Note:  Capitalized terms shall have the meanings ascribed to them in this
Investment Agreement.










SILVER FALCON MINING, INC.







By:___________________________

Pierre Quilliam, Chairman & CEO







Address:




Silver Falcon Mining, Inc.

Attn:  Pierre Quilliam, Chairman & CEO

2520 Manatee Ave. W.
Suite #200
Bradenton, FL 34205

Phone:  941-761-7819

Fax:  941-761-7848

pierre@silverfalconmining.com







EXHIBIT C






55